Exhibit 10.2


AMENDED AND RESTATED MASTER PURCHASE AGREEMENT
 
This Amended and Restated Master Purchase Agreement (“Agreement”) is made and
entered into this 16th day of May, 2011 by and among Checkpoint Systems, Inc., a
Pennsylvania corporation (“Checkpoint” and along with each Buyer Local Entity,
collectively, the “Purchasers”), and Shore to Shore, Inc. (“STS Inc.”), J&F
International Ltd. (HK) (“J&F”), (Shanghai WH Printing Co. Ltd., Wing Hung
(Dongguan) Printing Co., Ltd., Wing Hung Printing Co., Ltd., Alpha Print (China)
Trading Co., Ltd., Lau Shun Keung aka John Lau, Howard J. Kurdin and Lau Wing
Ting aka Shirley Lau (collectively, the “Owners”). Certain defined terms used
herein are set forth in Appendix I attached hereto and made a part hereof.
 
WITNESSETH
 
WHEREAS, Owners own a retail apparel and footwear product identification
business which designs, manufactures and sells tags and labels, hang tags, price
tickets, printed paper tags, pressure sensitive products, woven labels, leather
and leather-like labels, heat transfer labels and brand protection and EAS
solutions/labels which may or may not contain RFID tags, chips or inlays (the
“Global Business”); and
 
WHEREAS, Checkpoint and Owners are parties to that certain Master Purchase
Agreement dated as of January 28, 2011 (“MPA”), pursuant to which the parties
thereto outlined certain general terms and conditions pursuant to which Owners
will sell to Purchasers and Purchasers will purchase from the Owners,
substantially all of their right, title and interest in and to the Global
Business (subject to certain exclusions and limitations set forth herein and in
the Local Purchase Agreements, as defined below (the “Global Business
Exclusions”) pursuant to the MPA and the related local purchase agreements
(“Local Purchase Agreements”) (including the Local Purchase Agreements,
collectively, the “Purchase Agreements”), all as more particularly described
herein; and
 
WHEREAS, the parties desire to amend and restate the MPA as provided herein.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and intending to be legally bound the parties agree
as follows:
 
ARTICLE 1
 
ACQUISITION OF GLOBAL BUSINESS
 
1.01. Purchase Agreements.
 
(a) Local Purchase Agreements. Owners and Purchasers shall enter into Purchase
Agreements necessary for Purchasers collectively to acquire the Global Business,
subject to the Global Business Exclusions. After the date of this Agreement, to
the extent that it becomes apparent to the parties hereto that an entity that is
not a signatory to this Agreement owns an asset that is part of the Global
Business being acquired by Purchasers and therefore needs to be transferred to a
Purchaser, the Owners will cause such entity to join this Agreement and be bound
by its terms, conditions and obligations and become part of the defined term
“Owner.” Specifically, with respect to each Owner transferring assets (“Seller
Local Entity”), each such Owner will agree pursuant to a Local Purchase
Agreement and under the laws of the jurisdiction under which each such Owner is
formed or in which the assets to be transferred reside, to transfer those assets
and/or equity interests which are not part of the Global Business Exclusions
owned by such Owner to the respective Purchaser (“Buyer Local Entity”).
 
(b) Purchase of Assets, Equity and Rights/Assumption of Liabilities.
 
(i) Purchase and Sale of Global Business. The Owners hereby agree that upon the
closing of the transactions contemplated by this Agreement and each Local
Purchase Agreement, all occurring contemporaneously unless otherwise agreed by
the parties in writing (all closings occurring together shall be deemed the
“Closing”), the Owners shall sell, assign, transfer and deliver to Purchasers,
and Purchasers, as applicable, shall purchase, accept and acquire from the
Owners, substantially all of the assets and properties of the Owners used in the
Global Business, including a level of cash consistent with historic operating
levels and including the Equity Interest in certain Acquired Entities (as
defined in Section 1.01(b)(iii)) (collectively, the “Purchased Assets”).
Acquired Entities will include 51% of STS Sri Lanka.
 

 
 
 
 



(ii) Covenants and Further Assurances. With respect to each transactions
contemplated by the Local Purchase Agreements and this Agreement, the closing
shall occur on the Closing Date with an effective time of 6:00 p.m. local Ohio,
USA time for the Local Purchase Agreement involving Shore to Shore, Inc. and,
for all other Local Purchase Agreement, the corresponding local time for such
Seller Local Entity (i.e. for a Hong Kong Seller Local Entity, the effective
time would be 6:00 am on the day after the Closing Date) (“Effective Time”),
regardless of the actual time of Closing. Following the Closing Date, Purchasers
and Owners will fully cooperate with each other and their respective counsel and
accountants in connection with all steps reasonably necessary to be taken as
part of their respective obligations under this Agreement and each applicable
Local Purchase Agreement. Owners shall provide, or shall cause its Affiliates
who have provided the Services (defined below) to the Global Business within the
most recent twelve months (“Service Providers”) to provide to one or more
Purchasers, as applicable, for a period up to twenty-four months following the
Closing Date the Services, as requested by the Companies from time to time on
comparable terms and conditions. Owners and Service Providers agree to assist in
customer relationship management, information systems support and administration
(including website, email and other communication technology), intellectual
property support, human resource management support, transfer of financial
documentation, banking accounts and services and other books and records;
payroll processing for up to two payroll periods; and other similar transition
services (collectively, the “Services”). Each Service shall be provided in
exchange for the consideration paid herein for the Global Business. The Service
Providers and the Purchasers shall cooperate with each other in all reasonable
respects in matters relating to the provision and receipt of the Services. The
Service Providers shall be required to provide the Services of substantially the
same nature and quality and with the same standard of care with which such
Services were provided to the Global Business, consistent with past practice.
The Purchasers will cease using all Services under this Agreement as soon as
reasonably practicable following the Closing Date.
 
(iii) Purchase of Equity Interests. To the extent that a Buyer Local Entity is
to acquire the equity interests held by a Seller Local Entity in another entity
(the entity whose equity interests are being acquired may be referred to herein
as the “Acquired Equity”), by transfer thereof, merger or otherwise:
 
(A) Except for the Sri Lanka Bank Debt (as defined below) and the indebtedness
in an approximate amount of $1.2 million of STS MIS (India) (“STS India”),
contemporaneously with Closing, at the instruction of and on behalf of the
Owners, the Purchaser shall transfer funds in an amount equal to the sum of the
Local Entity Debt and any Prepayment Penalties incurred as a result of the
payment of the Local Entity Debt at Closing, and cause the Acquired Entity to
pay in full all Local Entity Debt and all Prepayment Penalties pursuant to
payoff letters therefor, all in form and content satisfactory to Purchasers.
 
(B) The Purchase Price shall be reduced by the aggregate amount of all Local
Entity Debt; provided, however, that with respect to Shore to Shore Private Ltd,
a Sri Lanka private company (“Sri Lanka”), the Purchase Price will be reduced by
only one-half (1/2) the Sri Lanka Bank Debt (as defined in Section 1.02(b)(i)
below).
 
(C)  Owners agree to transfer, or, as applicable, cause an Affiliate of an
Owner, to transfer Inter-company Receivables from such Owner or Affiliate in a
face amount equal to the aggregate Inter-company Payables of the Acquired
Entities, either on the Closing Date or subsequent thereto but not later than
thirty (30) days following the date on which the Closing Date Balance Sheet is
provided to Owners’ Representative.  The parties agree that the amount and the
identity of the specific Inter-company Receivables is not determinable until the
Closing Date Balance Sheet is completed by Purchaser; therefore, the parties
will identify the accounts to be assigned and transfer such accounts within the
timeframe described in this Section 1.01(b)(iii)(C).
 
(iv) Excluded Assets. To the extent that a Seller Local Entity sells assets
pursuant to a Local Purchase Agreement, such assets shall not include the
following:
 
(A) the property set forth on a Schedule 1.01(b)(iv) attached thereto;
 
(B) all Inter-company Receivables (other than Wing Hung Printing Co., Ltd. which
will transfer specific Inter-company Receivables);
 
(C) the corporate seal, minute books, stock books, tax returns and other records
having to do with the formation of such Seller Local Entity;
 
(D) all personnel files, workers’ compensation files, employee medical files and
other employee books and records pertaining to employees of such Seller Local
Entity who will not become employees of a Purchaser; and
 
(E) the rights of such Seller Local Entity or any Owner under such Local
Purchase Agreement (collectively, the “Excluded Assets”); and together with
equity interests in any entity not being acquired and/or any Seller Local Entity
not selling assets, and any other rights or assets pertaining to the Global
Business not being transferred hereunder or pursuant to a Local Purchase
Agreement, the “Global Business Exclusions”).
 

 
 
 
 



(v) Assumption of Liabilities/Excluded Liabilities.
 
(A) Assumption of Assumed Obligations. To the extent that a Seller Local Entity
sells assets, the Buyer Local Entity shall assume and agree to accept only the
following (collectively, the “Assumed Obligations”):
 
(i) all trade payables, accounts payable, accrued payroll, accrued expenses,
accrued wages, accrued payroll taxes, accrued vacation pay and other current
liabilities of the Seller Local Entity relating to the Global Business and other
liabilities reflected on the Financial Statements which Purchaser agrees to
assume. (the “Assumed Liabilities”); and
 
(ii) the obligations of the Seller Local Entity arising and to be performed
under the Seller Local Entity’s contracts, each of which shall be listed on a
Schedule to the Local Purchase Agreement (the “Assumed Contracts”).
 
(B) Excluded Liabilities. Purchasers shall assume and be responsible for no
debts, obligations, or liabilities (whether liquidated, un-liquidated, accrued,
absolute, fixed, contingent, ascertained, unascertained, known, unknown or
otherwise) of the Owners, past, present, or future, of any sort whatsoever,
other than the Assumed Obligations, or as otherwise specifically set forth in
this Agreement or in a Local Purchase Agreement. All debts, obligations and
liabilities of the Owners, past, present or future, not expressly assumed by
Purchasers pursuant to a this Agreement or a Local Purchase Agreement (including
all Local Entity Debt, except to the extent the Purchase Price was reduced with
respect to such Local Entity Debt) (collectively, the “Excluded Liabilities”)
shall continue to be the sole responsibility of the applicable Owner and each
Owner covenants to perform all of its obligations in connection with the
Excluded Liabilities. To the extent that a Seller Local Entity sells assets, all
Inter-company payables shall be Excluded Liabilities;
 
(c) Enforcement of Rights. The parties agree that Checkpoint shall be entitled
to assert and enforce all rights that any Buyer Local Entity may have under any
applicable Local Purchase Agreement and the actions of Checkpoint shall bind
such Buyer Local Entity.
 
(d) Owners’ Representative. Each Owner hereby agrees that John Lau shall be
entitled to act, and shall act, on behalf of each other Owner individually and
all of the other Owners collectively and such actions shall be binding upon such
other Owners.
 
(e) Representations/Warranties included in Local Purchase Agreements. The
parties agree that the Local Purchase Agreements will contain the following
representations and warranties, as may be modified by agreement of the parties
in each Local Purchase Agreement:
 
(i) All Local Purchase Agreements shall contain or incorporate by reference the
representations and warranties set forth on Exhibit 1.01(e)(i).
 
(ii) In the event that the Seller Local Entity is transferring tangible assets
other than real estate to a Buyer Local Entity, then the Local Purchase
Agreement shall also contain or incorporate by reference the representations and
warranties set forth on Exhibit 1.01(e)(ii).
 
(iii) In the event that the Seller Local Entity is transferring contracts to a
Buyer Local Entity, then the Local Purchase Agreement shall also contain or
incorporate by reference the representations and warranties set forth on Exhibit
1.01(e)(iii).
 
(iv) In the event that the Seller Local Entity is transferring accounts
receivable and inventory to a Buyer Local Entity, then the Local Purchase
Agreement shall also contain or incorporate by reference the representations and
warranties set forth on Exhibit 1.01(e)(iv).
 
(v) In the event that the Seller Local Entity is transferring intellectual
property to a Buyer Local Entity, then the Local Purchase Agreement shall also
contain or incorporate by reference the representations and warranties set forth
on Exhibit 1.01(e)(v).
 
(vi) In the event that the Seller Local Entity is transferring employees to a
Buyer Local Entity, then the Local Purchase Agreement shall also contain or
incorporate by reference the representations and warranties set forth on Exhibit
1.01(e)(vi).
 
(vii) In the event that the Seller Local Entity has one or more subsidiaries,
then the Local Purchase Agreement shall also contain or incorporate by reference
the representations and warranties set forth on Exhibit 1.01(e)(vii).
 
(viii) In the event that the Seller Local Entity is transferring real property
and/or a real property lease to a Buyer Local Entity, then the Local Purchase
Agreement shall also contain or incorporate by reference the representations and
warranties set forth on Exhibit 1.01(e)(viii).
 

 
 
 
 



(ix) In the event that a Seller Local Entity transfers equity interests in an
Acquired Entity to a Buyer Local Entity, then the Local Purchase Agreement shall
also contain or incorporate by reference the representations and warranties set
forth on Exhibit 1.01(e)(ix).
 
(x) Breaches of Representations and Warranties. Any claims by a Seller Local
Entity or Buyer Local Entity for breaches of representations and warranties
arising from a particular Local Purchase Agreement shall be governed by and
addressed in accordance with the provisions set forth in Section 1.06 and
Article IV below.
 
1.02. Aggregate Purchase Price for Global Business.
 
(a) Initial Purchase Price. The aggregate purchase price to be paid by
Purchasers to the respective Owners for the Purchased Assets shall be Sixty-Two
Million Nine Hundred Fifty Thousand US Dollars (US$62,950,000), payable in U.S.
Dollars or an equivalent amount in Euros or Hong Kong Dollars, or a combination
thereof payable in cash at closing pursuant to Section 1.02(c) below (“Closing
Date Purchase Payment”); plus the amounts payable pursuant to Section 1.05 below
(“Contingent Additional Purchase Price Payments”) as adjusted herein,
collectively, the “Purchase Price”).
 
(b) Reductions/Adjustments in Purchase Price.
 
(i) Payment of Local Entity Debt. Additionally, except for interest bearing
debt, including inter alia bank debt, bank loans and lines of credit of Sri
Lanka and STS India to be described on a schedule to the applicable Local
Purchase Agreement (“Sri Lanka Bank Debt”), the applicable Buyer Local Entity
shall, on behalf of the respective Seller Local Entity, pay/escrow out of the
Closing Date Purchase Payment all Local Entity Debt listed on a schedule to each
Local Purchase Agreement to be paid by a Buyer Local Entity and any Local Entity
Debt (or portion thereof) as agreed upon on the Purchase Price Closing Statement
(defined in Section 1.02(c) below), as executed by Checkpoint and Owners
Representative, with any secured debt to be extinguished pursuant to pay-off
letters issued by the lender therefor in a form acceptable to such lender, the
Seller Local Entity, and the Buyer Local Entity. The Purchase Price will be
reduced by an amount equal to one-half (1/2) of the Sri Lanka Bank Debt.
 
(c) Payment of Purchase Price/Deposit.
 
(i) Purchasers shall pay the Closing Date Purchase Payment (as adjusted as
specifically stated herein) to Owners at Closing, and Purchasers shall pay the
Contingent Additional Purchase Price Payments to Owners as specified herein, by
wire transfer of immediately available funds to the accounts designated by the
Owners’ Representative. All Closing Date Purchase Price Payments, any Closing
Date adjustments to the Purchase Price and any adjustments and payments of Local
Entity Debt will be reflected on a closing statement executed by Checkpoint and
Owners’ Representative as of the Closing Date (“Purchase Price Closing
Statement”). All references to dollars herein shall mean United States Dollars
or, at the option of Purchasers in each case upon agreement of the Owners’
Representative, an equivalent amount in Euros or Hong Kong Dollars, or a
combination thereof.
 
(ii) Production Centre Deposit. Brilliant shall deposit US$2.4 million with a
Hong Kong entity designated by Owners’ Representative. Upon completion of
payment by an Affiliate of Brilliant for assets comprising the Wing Hung
Production Centre in an amount equivalent to US$2.4 million (“WHPC Payment”),
Owners’ Representative will concurrent with the WHPC Payment return such Deposit
to Brilliant.
 
(d) Purchase Price Allocation. The Purchase Price shall be allocated among the
Local Purchase Agreements in the manner set forth on Schedule 1.02(d) hereto,
provided that the parties acknowledge that such allocation is an estimate based
upon information known to date and shall be adjusted as agreed to by Purchasers
and Owners’ Representative. For clarity, Purchase Price will be first allocated
to Inter-company Receivables and then to other asset acquired pursuant to Local
Purchase Agreements. Additionally, any increase in the Purchase Price due to a
payment to Owners under Section 1.05 shall be allocated to the purchase of
intangibles by Brilliant Label Manufacturing Ltd. From Wing Hung Printing Co.,
Ltd., unless otherwise agree in writing by the parties.
 
(e) Purchase Price under Local Purchase Agreements. For the sake of clarity and
greater certainty, the purchase price payable to the applicable Owners and/or
Seller Local Entity, as the case may be, under a Local Purchase Agreement,
including, without limitation, the purchase price payable under the Asset
Transfer Agreements related to the acquisition of certain assets of Wing Hung
(Dongguan) Printing and Shanghai WH Printing (“Chinese Asset Transfer
Agreements”) shall be deemed included within the Purchase Price described in
this Section 1.02 (whether or not the applicable Local Purchase Agreement (x)
refers to this Agreement or (y) provides that the purchase price payable under
such Local Purchase Agreement constitutes a portion of the Purchase Price
described in this Agreement), and in no event shall the Purchasers be required
to pay an aggregate amount to the Owners in excess of the Purchase Price
described in this Section 1.02 (as such Purchase Price may be adjusted pursuant
to terms of this Agreement) in connection with Purchasers’ acquisition of the
Global Business, including the assets and equity interests constituting the
Global Business, pursuant to this Agreement and the Local Purchase Agreements
executed and delivered in connection herewith.
 

 
 
 
 



 
1.03. Preparation of Closing Date Balance Sheet. Within one hundred twenty (120)
days following the Closing Date, Checkpoint will prepare, at the expense of
Checkpoint, an actual Closing Date balance sheet (“Closing Date Balance Sheet”).
Upon completion of the Closing Date Balance Sheet, Checkpoint will provide
Owners’ Representative a copy of such Closing Date Balance Sheet.
 
1.04. Escrow Agreement.
 
(a) Escrow. Owners and Purchasers shall enter into an Escrow Agreement at the
Closing in the form attached as Exhibit 1.04(a) (“Escrow Agreement”). The
parties shall split equally the Escrow Agent’s fees for the escrow account and
pay such fees promptly when due.
 
(i) Escrowed Funds. Out of the Closing Date Purchase Payment and as soon as such
escrow account is opened, Purchasers shall deposit in escrow with HSBC (“Escrow
Agent”):
 
(A) Nine Million Five Hundred Thousand Dollars (US$9,500,000.00) (the “General
Escrowed Funds”), in immediately available funds for the general obligations of
the Owners set forth hereunder, for the obligations of the Seller Local Entities
under the Local Purchase Agreements, and for any other purposes set forth in the
Escrow Agreement; to be released upon each of: (I) the making of the Final
Working Capital Purchase Price Adjustment in accordance with Section 1.03(e);
and (II) the expiration of the Escrow Term as defined in the Escrow Agreement
(18 months following Closing); provided, however, that subject to the provisions
of Section 1.06(b) hereof, the Escrowed Funds shall not be the limit of
Owners’ obligations hereunder or under the Local Purchase Agreements, and
 
(B) Two Million Five Hundred Thousand Dollars (US$2,500,000) of the General
Escrowed Funds shall be paid (i) to Owners’ Representative for distribution upon
the completion of the Wing Hung Production Centre/Office transfer of assets, the
receipt of all required local permits and licenses, and as such assets become
fully operational at the production capacity to support the acquired Global
Business or (ii) to Brilliant Label Manufacturing Ltd., a Hong Kong Private
limited company (“Brilliant”), an Affiliate of Purchasers, in the event that
Owners’ Representative has been paid an amount equal thereto from another
Affiliate of Purchasers, all as provided in the Escrow Agreement.
 
(C) With respect to those Purchased Assets that are intended to be transferred
at Closing but cannot be accomplished in that timeframe or the accomplishment of
certain actions or results as contemplated herein that must be obtained
post-Closing (“Post-Closing Transfers/Actions”), the parties will work together
to create a plan and timeline for completing/obtaining such Post-Closing
Transfers/Actions and, if material to the Global Business, will agree on a
commercially reasonable escrow amount to secure the performance of Owners
required in connection therewith.
 
(ii) Interest on the Escrowed Funds. The Escrowed Funds shall earn interest in
accordance with the Escrow Agreement. Any interest earned on the Escrowed Funds
not otherwise distributed in accordance with this Agreement and the Escrow
Agreement shall be paid to Owners upon the expiration of the Escrow Term, except
with respect to any portion of the Escrowed Funds that are payable to Purchasers
pursuant to the terms of this Agreement and the Escrow Agreement, in which case
interest on such portion of the Escrowed Funds shall be payable to the
Purchasers.
 
(iii) Contingent Payment Escrowed Funds. Purchasers shall deposit with Escrow
Agent Seventeen Million Five Hundred Thousand U.S. Dollars (US$17,500,000.00)
(together with interest earned thereon, the “Contingent Payment Escrowed Funds”
and together with the General Escrowed Funds, collectively, the “Escrowed
Funds”), in immediately available funds for purposes of funding payment by
Purchasers of the EBITDA Payment (if any) pursuant to Section 1.05 hereof. If
the EBITDA Payment (when finally determined) is greater than or equal to the
Contingent Payment Escrowed Funds, then as partial payment therefor (or if the
Contingent Payment Escrowed Funds equals the amount of the EBITDA Payment, as
payment in full) all of the Contingent Payment Escrowed Funds will be released
to Owners and if the EBITDA Payment payable to Owners (when finally determined)
is less than the Contingent Payment Escrowed Funds, then a portion of the
Contingent Payment Escrowed Funds equal to the EBITDA Payment payable to Owners
will be released to Owners and the difference between the Contingent Payment
Escrowed Funds and the EBITDA Payment payable to Owners will be released to
Purchasers.
 

 
 
 
 



(b) Outstanding Amounts upon Expiration of the Escrow Term. Upon the expiration
of the Escrow Term, any remaining amounts of the Escrowed Funds (plus the
interest thereon) less any pending or outstanding claims against the Escrowed
Funds timely made by Purchasers in accordance with the terms of this Agreement
and the Escrow Agreement shall be distributed to Owners. Any amounts
representing outstanding claims of Purchasers against the Escrowed Funds, shall
remain in escrow until such time as such claims are finally determined and/or
settled upon the mutual written agreement of Purchasers and Owners.
 
1.05. Contingent Additional Purchase Price Payments.
 
(a) EBITDA Based Contingent Payment.
 
(i) Defined Terms:
 
(A) EBITDA – The term EBITDA shall mean the following (all determined in
accordance with GAAP) with respect to the Global Business for the calendar year
ended December 31, 2010:  (a) net income plus (b) interest expense; plus (c)
federal, state, local and foreign income taxes and other taxes on income; plus
(d) depreciation and amortization expense ; minus (e) interest income; minus (f)
non-operating income of the Global Business; plus or minus (g) any loss or gain
on the sale or disposal of assets of the Global Business.   For the avoidance of
doubt EBITDA will include (i) the effect of eliminating all intercompany
activity within the Global Business, including activity between WHPC/O and the
remainder of the Global Business and (ii) 51% of Sri Lanka EBITDA and (iii) 50%
of Cybsa Adapt SA de CV (El Salvador) EBITDA.
 
(B) “EBITDA Target” – US$9,650,000
 
(ii) [Intentionally Omitted]
 
(iii) EBITDA Payment. Subsequent to Closing, subject to the provisions set forth
herein, if EBITDA for the calendar year ending December 31, 2010 as set forth in
the financial statements for the Global Business (including the Wing Hung
Production Centre and the Shaghai Trading Office collectively referred to as
“WHPC/O”) related to the Global Business (“2010 EBITDA”) is greater than
US$8,000,000.00, then Purchasers shall make an additional payment to Owners
calculated in the manner set forth in the table below based upon 2010 EBITDA
(“EBITDA Payment”), provided that the maximum EBITDA Payment to which Owners
shall be entitled to receive shall be $23,750,000 if 2010 EBITDA equals or
exceeds $10,615,000:
 



 
2010
EBITDA
EBITDA
PAYMENT
110%
10,615,000
23,750,000
108%
10,422,000
22,188,000
106%
10,229,000
20,625,000
104%
10,036,000
19,063,000
102%
9,843,000
18,282,000
100%
9,650,000
17,500,000
98%
9,457,000
15,453,000
96%
9,264,000
13,406,000
94%
9,071,000
11,359,000
92%
8,878,000
9,312,000
90%
8,685,000
7,265,000
88%
8,492,000
5,218,000
86%
8,299,000
3,171,000
84%
8,106,000
1,124,000
82.9%
8,000,000
No payment



In the event that 2010 EBITDA falls in between any two thresholds described in
the chart above, the EBITDA Payment payable to Owners shall be proportionally
adjusted.
 

 
 
 
 



 
(iv) To determine the EBITDA of the Wing Hung Production Centre and the Shanghai
Trading Office, within ten (10) Business days subsequent to Closing, Owners will
retain an independent big four accounting firm or, if such a firm is unavailable
or resigns, then an international firm of suitable sophistication and expertise,
acceptable to Brilliant, to prepare an EBITDA Calculation for WHPC/O as of and
for the period ending December 31, 2010, using GAAP and the methodologies
described on Schedule 1.05(a)(iv) hereto (the “WHPC/O 2010 EBITDA”). As part of
the engagement of such independent accounting firm, Brilliant will approve the
statement of work for the determination of the WHPC/O 2010 EBITDA and such firm
will agree to provide a duty of care letter to Brilliant for the EBITDA
calculation. Owners shall provide such independent accounting firm full access
to all such information, documents and personnel requested by such independent
accounting firm and fully cooperate in connection with its preparation of the
WHPC/O 2010 EBITDA Report as contemplated by this Agreement. The WHPC/O 2010
EBITDA Calculation shall be completed by such independent accounting firm and
delivered, together with a report signed by such independent accounting firm
(the “WHPC/O 2010 EBITDA Report”), to Brilliant within the later of (x) one
hundred twenty (120) days of the Closing Date and (y) thirty (30) days following
the Completion of the Wing Hung Transfer.
 
(v) In the event that Brilliant has any objections to the WHPC/O 2010 EBITDA
Report, Brilliant shall present such objections to Owners’ Representative
together with the impact of incorporating such objections on the WHPC/O 2010
EBITDA Report (as defined in Section 1.05(a)(vi) below). Any disputes between
Owners’ Representative and Brilliant regarding the WHPC/O 2010 EBITDA Report
shall be resolved in accordance with Section 1.05(a)(vi) (including, without
limitation, submitting any such dispute to the Independent Accountant if
Brilliant and Owners’ Representative cannot resolve the dispute amongst
themselves). The WHPC/O 2010 EBIDTA Report as finally determined (including, if
applicable, pursuant to the dispute resolution provisions described in this
Agreement) shall be used in determining the 2010 EBITDA of the Global Business
for purposes of calculating the EBITDA Payment as set forth in this Section
1.05(a).
 
(vi) Within the later of (x) sixty (60) days following delivery to Purchaser of
the WHPC/O 2010 EBITDA Report as contemplated by Section 1.05(a)(iv) above or
(y) thirty (30) days following the completion of the Wing Hung Production Centre
transfer of assets, the receipt of all required local permits and licenses, and
such assets becoming fully operational at the production capacity to support the
acquired Global Business (the “Completion of the Wing Hung Production Centre
Transfer”), Brilliant will prepare, at the expense of Brilliant, and deliver to
the Owners’ Representative an EBITDA adjustment statement based upon its review
of the financial statements of the Global Business (exclusive of the Wing Hung
Production Centre for calendar year ending December 31, 2010) and its review of
the WHPC/O 2010 EBITDA Report (“EBITDA Adjustment Statement”) which will set
forth the 2010 EBITDA and a calculation of the EBITDA Payment. The EBITDA
Adjustment Statement shall be subject to review and verification by the Owners’
Representative. The Owners shall be deemed to have accepted as final the EBITDA
Adjustment Statement unless, within thirty (30) days after the date of delivery
of the EBITDA Adjustment Statement to the Owners’ Representative, the Owners’
Representative gives written notice of objection to Brilliant to any item
thereon, which objection shall specify in reasonable detail the basis for such
objection, in which case Brilliant and the Owners’ Representative shall attempt
in good faith to resolve such dispute as promptly as possible. If a final
resolution thereof is not obtained within thirty (30) days after the date of
delivery of the Owners’ Representative’s objections to Brilliant, the parties
will engage the Independent Accountant to resolve any remaining differences
concerning such calculations. The Independent Accountant’s resolution shall be
final and binding on the parties. The fees and expenses of the Independent
Accountant shall be borne one-half by the Purchasers jointly and severally, and
one-half by the Owners jointly and severally.
 
(vii) In the event that the final determination of 2010 EBITDA pursuant to
Section 1.05(a)(vi) above results in an EBITDA Payment payable to Owners, then
Brilliant shall instruct Escrow Agent to release a portion of the Contingent
Payment Escrowed Funds to Owners equal to the EBITDA Payment, provided that if
the EBITDA Payment is greater than the Contingent Payment Escrowed Funds, then
Brilliant shall instruct Escrow Agent to release all Contingent Payment Escrowed
Funds to Owners and shall pay Owners the an amount equal to the difference
between the EBITDA Payment and the Contingent Payment Escrowed Funds release to
Owners not later than ten (10) business days after the determination of 2010
EBITDA becomes final. In the event that the EBITDA Payment is less than the
Contingent Payment Escrowed Funds then Brilliant and Owners shall instruct
Escrow Agent to release to Brilliant an amount equal to the difference between
the EBITDA Payment and the Contingent Payment Escrowed Funds.
 

 
 
 
 



(viii) Owners’ right to receive the EBITDA Payment in accordance with this
Section 1.05(a), shall survive the Closing and the Closing Date and shall be
enforceable from and after the Closing Date against Purchasers.
 
(ix) The Owners represent and warrant that the Global Business has been operated
in the calendar year 2010 in the ordinary course. From the date hereof to the
Closing Date, the Owners covenant that they will operate the Global Business in
the ordinary course without any extraordinary measures (including, without
limitation, with respect to liabilities and debt, working capital, and reserve
accounts) in anticipation of Closing, except as agreed upon by the parties in
advance.
 
(b) [Intentionally Omitted]
 
1.06. Indemnification.
 
(a) Owners’ Indemnification. Owners jointly and severally agree to indemnify,
defend and hold harmless Purchasers that are signatories to a Local Purchase
Agreement (“Purchaser’s Indemnitees”) from and against any and all Losses (as
defined in Section 1.06(e) below) imposed on, asserted against or incurred by
Purchaser’s Indemnitees which arise out of, in connection with, result from or
are incident to any of the following:
 
(i) any breach of any representation or warranty of an Owner made in this
Agreement or in any Local Purchase Agreement or in any Schedule hereto or
thereto or in any of the other ancillary documents to be executed and delivered
to Purchasers by an Owner in connection with the acquisition of the Purchased
Assets;
 
(ii) Owners indemnification obligations pursuant to Section 2.07 hereof;
 
(iii) any breach or failure to perform any obligation, covenant or agreement of
any Owner in this Agreement or in any Local Purchase Agreement or in any other
ancillary documents to be executed and delivered to Purchasers by an Owner in
connection with the acquisition of the Purchased Assets;
 
(iv) the items and matters described on Schedule 1.06(a)(iv) hereto; and
 
(v) any and all severance required to be paid as a result of any employees of
Wing Hung Dongguan Printing and/or Shanghai Printing not accepting being
employed in seniority-carry-over manner to the applicable Purchaser or
voluntarily terminating their employment within thirty (30) days after the
transfer of such employee and any liability arising out of any non-performance
by an Owner of any agreement with any such employees.
 
(b) Limitations on Owners’ Indemnification.
 
(i) Basket; Cap. Except as otherwise provided in Subsections 1.06(b)(ii) and
(iii), the indemnification obligations of Owners provided for in Section 1.06(a)
shall:
 
(A) not require Owners to indemnify Purchaser’s Indemnitees for Losses incurred
by Purchaser’s Indemnitees under this Section 1.06 until the aggregate amount of
such Losses exceeds Five Hundred Thousand Dollars ($500,000.00) (“Owners’
Basket”), in which event the aggregate amount of such Losses are deemed to be
material and Purchaser’s Indemnitees may claim indemnification for all of such
Losses in excess of the Owners’ Basket; and
 
(B) not exceed in the aggregate Eight Million Dollars ($8,000,000.00) (“Cap”);
 
(ii) Exceptions to Owners’ Basket. The Owners’ Basket shall not apply to
breaches of the following representations and warranties contained in the Local
Purchase Agreement’s Sections or subsections with the following titles:
Authority, Enforceability, Noncontravention, Title to Assets, Accounts
Receivable, Inventory, Taxes, Environmental, and Benefit Plans. Notwithstanding
anything to the contrary herein or in any Local Purchase Agreement, the Owners’
Basket shall not apply to any non-performance or non-payment of: (a) any
covenant of an Owner to make a payment as required hereunder, (b) any covenant
in which an Owner willfully does not perform, and (c) any brokerage fees owed by
an Owner. Notwithstanding anything to the contrary contained herein or in any
Local Purchase Agreement, the Owners’ Basket shall not apply to the
indemnification obligations in Sections 1.06(a)(iv) or (v) above.
 

 
 
 
 



(iii) Exceptions to Cap. The Cap shall not apply to breaches of the following
representations and warranties contained in the Local Purchase Agreements:
Authority, Enforceability, Noncontravention, Title to Assets, Accounts
Receivable, Inventory, Taxes, Environmental and Benefit Plans. Notwithstanding
anything to the contrary contained herein or in any Local Purchase Agreement,
the Cap shall not apply to the indemnification obligations in Sections
1.06(a)(iv) or (v) above.
 
(iv) Survival of Obligations. The obligations of the Owners pursuant to Sections
1.06(a) and 1.06(b) shall survive the Closing for the period set forth in
Section 4.01(a) hereof; provided that the indemnification obligations set forth
in Sections 1.06(a)(iv) or (v) above shall not expire due to the passage of time
and shall forever remain in effect.
 
(v) Source of Indemnity Funds. With respect to Losses asserted by Purchaser’s
Indemnitees for which indemnification is required of Owners, Purchaser’s
Indemnitees shall first assert their right to payment against any insurance
policy in effect at such time covering such Losses.
 
(c) Purchaser’s Indemnification. Purchasers that are signatories to a Local
Purchase Agreement jointly and severally agree to indemnify, defend and hold
harmless Owners from and against any and all Losses imposed on, asserted against
or incurred by Owners which arise out of, in connection with, result from or are
incident to any breach of any representation or warranty, Purchasers’
indemnification obligation under Section 2.07 hereof, or failure to perform any
obligation, covenant or agreement of Purchasers in this Agreement or in any
Local Purchase Agreement or in any Schedule hereto or thereto or in any of the
other ancillary documents to be executed and delivered to Owners by Purchasers
in connection with the acquisition of the Purchased Assets.
 
(d) Claim for Indemnification. Any party seeking indemnification under the
provisions of this Agreement, within ninety (90) days of the time it discovers
that it has a claim against another party (“Inter-Party Claim”) or promptly upon
receipt of written notice of any claim or the service of a summons or other
initial legal process upon it in any action instituted against it which relates
to this Agreement (“Third-Party Claim”), shall give written notice of such
claim, or the commencement of such action, to the party from whom
indemnification will be sought hereunder.
 
(i) Third-Party Claim. In the event of a Third-Party Claim, the Tendering Party
shall tender the defense of such Third Party Claim to the Non-Tendering Party.
The Non-Tendering Party shall, within ten (10) Business Days of the receipt
thereof, inform the Tendering Party in writing that the Non-Tendering Party will
either accept or reject the tender of the defense of such Third Party Claim as
set forth below.
 
(A) Accept the Tender of the Defense Without a Reservation of Rights. If the
Non-Tendering Party agrees that the Third Party Claim is a Proper Claim, the
Non-Tendering Party shall accept the tender of the defense without a reservation
of rights. In such an event the Non-Tendering Party shall control all aspects of
the defense of such Third Party Claim and shall defend, indemnify and hold
harmless the Tendering Party in accordance with this Section 1.06.
 
(B) Accept the Tender of the Defense With a Reservation of Rights. If the
Non-Tendering Party questions whether the Third Party Claim is a Proper Claim,
the Non-Tendering Party may accept the tender of the defense with a reservation
of rights. In such an event, the Non-Tendering Party shall submit such Third
Party Claim to arbitration promptly in order to determine whether it is a Proper
Claim. While the arbitration is pending, the Non-Tendering Party shall control
all aspects of the defense of such Third Party Claim. If the decision of the
arbitrator(s) is that such Third Party Claim is:
 
(i) a Proper Claim, and the Third Party Claim is still pending, the
Non-Tendering Party shall continue the defense of such Third Party Claim and
shall defend, indemnify and hold harmless the Tendering Party in accordance with
this Section 1.06;
 
(ii) a Proper Claim, but the Third Party Claim has already been concluded, the
Non-Tendering Party shall indemnify and hold harmless the Tendering Party in
accordance with this Section 1.06;
 
(iii) an Improper Claim, and the Third Party Claim is still pending, the
Non-Tendering Party shall transfer the control of all aspects of the defense of
such Third Party Claim immediately to the Tendering Party; (In such an event,
the Tendering Party shall assume the control of all aspects of the defense of
such Third Party Claim immediately and shall reimburse the Non-Tendering Party
for all costs and expenses (including, but not limited to, reasonable attorneys
fees and related disbursements of such attorneys) incurred by the Non-Tendering
Party in the defense of such Third Party Claim); or
 

 
 
 
 



(iv) an Improper Claim, but the Third Party Claim has already been concluded,
the Tendering Party shall reimburse the Non-Tendering Party for all costs and
expenses (including, but not limited to, reasonable attorneys fees and related
disbursements of such attorneys) incurred by the Non-Tendering Party in the
defense of such Third Party Claim, and shall reimburse the Non-Tendering Party
for all amounts paid by the Non-Tendering Party for any judgments or settlements
relating to such Third Party Claim, provided any negotiated settlement shall
have been approved by the Tendering Party which approval shall not be
unreasonably withheld, delayed or conditioned.
 
(C) Reject the Tender of the Defense. If the Non-Tendering Party decides that
the Third Party Claim is an Improper Claim, the Non-Tendering Party may reject
the tender of the defense. In such an event, the Non-Tendering Party shall
submit such Third Party Claim to arbitration immediately in order determine
whether it is a Proper Claim. While the arbitration is pending, the Tendering
Party shall control all aspects of the defense of such Third Party Claim. If the
decision of the arbitrator(s) is that such Third Party Claim is:
 
(i) a Proper Claim, and the Third Party Claim is still pending, the Tendering
Party shall transfer the control of all aspects of the defense of such Third
Party Claim immediately to the Non-Tendering Party; (In such an event, the
Non-Tendering Party shall assume the control of all aspects of the defense of
such Third Party Claim immediately and shall reimburse the Tendering Party for
all costs and expenses (including, but not limited to, reasonable attorneys fees
and related disbursements of such attorneys) incurred by the Tendering Party in
the defense of such Third Party Claim and shall defend, indemnify and hold
harmless the Tendering Party in accordance with this Section 1.06);
 
(ii) a Proper Claim, but the Third Party Claim has already been concluded, the
Non-Tendering Party shall indemnify and hold harmless the Tendering Party in
accordance with this Section 1.06;
 
(iii) an Improper Claim, and the Third Party Claim is still pending, the
Tendering Party shall continue to control all aspects of the defense of such
Third Party Claim; or
 
(iv) an Improper Claim, but the Third Party Claim has already been concluded,
the Tendering Party shall bear all losses incurred by the Tendering Party
relating to such Third Party Claim.
 
For purposes of this Section 1.06(a), if upon receipt of notice of a Third Party
Claim the Non-Tendering Party fails to timely give notice of its intention to
accept the tender of defense (either with or without a reservation of rights),
then the Non-Tendering Party shall be considered as having rejected the defense
of the Third Party Claim and the procedures under this Section 1.06(d)(i)(C)
shall be followed.
 
(ii) Inter-Party Claim. In the event of an Inter-Party Claim, the Indemnifying
Party shall, within thirty days of the receipt of the claim for indemnification,
send written notice to the Indemnified Party indicating whether the claim is
disputed. If the claim is disputed, the Indemnifying Party shall submit the
matter to arbitration in order to determine if it is a Proper Claim and, if it
is a Proper Claim, to determine the amount of such claim. To the extent that the
arbitrator(s) or applicable court rules that a Inter-Party Claim is a Proper
Claim and/or to the extent that a Inter-Party Claim is not disputed, the
Indemnifying Party shall promptly indemnify the Indemnified Party in accordance
with this Section 1.06 and the Indemnified Party shall be entitled to set-off
against any amounts owed to the Indemnifying Party.
 
(e) Definition of “Loss.” As used in this Section 1.06, the term “Loss” or
“Losses” means the amount of any and all claims, liabilities, obligations,
demands, damages, losses, costs, expenses (including reasonable attorneys’ fees
and disbursements of counsel), fines, penalties, judgments and amounts paid in
settlement incurred or sustained by a party entitled to indemnification
hereunder (provided such settlement is permitted or authorized under the other
terms of this Section 1.06).
 
(f) Exclusive Remedy. The remedies for indemnification provided for in this
Section 1.06 shall be the exclusive remedy of the parties hereto and their
respective successors or assigns in respect of any claims for breach of this
Agreement or any related agreement and shall be exclusive of any remedy
conferred by law or equity upon any party thereto; provided, however, that this
Section 1.06 shall not apply to Losses resulting from fraud.
 
ARTICLE 2
 
COVENANTS
 
2.01. Payment of Transaction Expenses. Except as otherwise provided in this
Agreement, Purchasers and Owners will each bear their own respective costs and
expenses, including, without limitation, legal counsel and accountants’ fees and
expenses, in connection with the preparation and negotiation of this Agreement
and the transactions contemplated by this Agreement and the Local Purchase
Agreements.
 

 
 
 
 



 
2.02. Payment of Brokers. Each of the parties hereto covenants and agrees to pay
all fees, commissions, costs and expenses relating to such party’s use of any
broker, finder, financial adviser, agent or other person in connection with this
Agreement or any Local Purchase Agreement, or the transactions contemplated by
this Agreement or any Local Purchase Agreement.
 
2.03. Employees.
 
(a) Except for the employees of a Seller Local Entity who shall remain employees
of such Seller Local Entity (the “Retained Employees”) as set forth on a
Schedule to each Local Purchase Agreement, Purchasers shall offer at-will
employment to all persons who are employees of the Global Business at such time
(the “Continuing Employees”). Each Owner shall attach a list of all Continuing
Employees, their rate of compensation, job title and exempt/non-exempt status.
 
(b) Purchasers will evaluate all of each Owners’ bonus and other compensation
plans generally applicable to the Continuing Employees as of the date of this
Agreement and from and after the Closing Date, Purchasers shall provide bonus
and/or other compensation plans substantially similar to those provided to other
similarly situated employees employed by Purchasers. On or prior to Closing,
Owners shall pay all bonus or other amounts (other than severance) due employees
of each Seller Local Entity as of the date of Closing or in the alternative,
except with respect to any such amounts due to employees employed by Shanghai
Printing and Wing Hung Dongguan Printing which shall be paid by Owners on or
prior to Closing as set forth above. Additionally, Owners shall pay all
severance amounts due employees of each Seller Local Entity triggered by the
transactions consummated at Closing prior to Closing. With respect to any Wing
Hung Employees that will be employed by a Purchaser in seniority-carry-over
manner and are entitled to severance due to a voluntary termination of
employment occurring subsequent to the Closing Date through and including
December 31, 2011, Owners and Purchasers shall share equally in the payment of
such severance costs (“2011 Severance Costs”). In such event, Purchasers shall
provide written notice to Owners’ Representative providing details of such
termination and a calculation of such severance costs and Owners shall remit one
half (1/2) of such severance costs to Purchasers within ten (10) Business Days
following receipt of such written notice.
 
(c) Except for wages, bonuses, vacation pay and sick pay assumed pursuant to
this Agreement, or as expressly contemplated by this Agreement, Purchaser shall
assume no liability for any agreements, arrangements, Plans, commitments,
policies or understandings of any kind relating to employment, compensation or
benefits for the present or former employees of the Global Business for all
employment prior to the Closing Date. The parties agree that no employee shall
be entitled to any third party beneficiary status by virtue of this Section
2.03(c). Nothing in this Agreement shall obligate Purchaser to employ a
Continuing Employee for any specified of minimum period of time, and nothing in
this Agreement shall constitute a limitation on the right of Purchaser to
terminate any Continuing Employee at will, subject to any applicable Laws and
other legal requirements.
 
(d) Purchasers and the applicable Owner shall mutually agree on the timing and
content of any notification or discussions with such Owners’ Employees or any
other parties and/or representatives of the Employees with respect to the
transactions contemplated by this Agreement.
 
2.04. Public Announcements. Except as otherwise required under any applicable
Laws, stock exchange authority or securities regulations, none of the parties to
this Agreement shall make any public announcement relating to the transactions
contemplated by this Agreement, without the prior written consent of the other
party which consent shall not be unreasonably withheld.
 
2.05. Confidentiality. Following Closing, except for disclosure to their or its
accountants, attorneys and other such professional representatives and as
otherwise required by law, Owners shall keep confidential and shall not disclose
to any person, corporation, firm or entity, any confidential, proprietary and/or
financial information (including the Financial Statements) concerning any Owner,
or the economic terms of this Agreement.
 

 
 
 
 



 
2.06. Creditors/Bulk Sales and Similar Laws. The parties hereto waive compliance
with the provisions of all bulk sales laws including, without limitation, the
bulk transfer provisions of the Uniform Commercial Code (or equivalent thereof,
if applicable) of any country, state or territory or any similar statute, if and
to the extent applicable to the transactions contemplated by this Agreement or a
Local Purchase Agreement. Owners agree to indemnify, defend and hold harmless
Purchasers in accordance with Section 1.06 of this Agreement from all Losses
which Purchaser’s Indemnities may suffer or incur by virtue of Owners’ failure
to pay the amounts that constitute Excluded Liabilities under the Local Purchase
Agreements. Purchasers agree to indemnify, defend and hold harmless Owners in
accordance with Section 1.06 of this Agreement from all Losses which any Owner
may suffer or incur by virtue of Purchasers’ failure to pay or perform any
Assumed Obligations.
 
2.07.  Additional Insured Status. Owners and Purchasers agree that Owners’
Representative shall cause Purchasers (and any other Affiliates of Purchaser as
designated in writing to Owners’ Representative by Checkpoint) to be additional
insureds under all commercial liability policies of Owners covering or related
to the operation of the Global Business prior to Closing. At Closing or within
five (5) Business days following Closing, Owners’ Representative shall deliver
to Purchasers a certificate of insurance or other evidence showing the
applicable Purchasers as an additional insured in a form reasonably satisfactory
to Purchaser. Owners and Purchasers agree that Checkpoint shall cause Owners
(and any other Affiliates of Purchaser as designated in writing to Owners’
Representative by Purchaser) to be an additional insured under all commercial
liability policies of Purchasers covering or related to the operation of the
Global Business subsequent to Closing. At Closing or within five (5) Business
days following Closing, Checkpoint shall deliver to Owners’ Representative a
certificate of insurance or other evidence showing the applicable Owners as
additional insureds in a form reasonably satisfactory to Owners’ Representative.
 
ARTICLE 3
 
CONDITIONS PRECEDENT/DELIVERIES AT CLOSING
 
3.01. Conditions Precedent/Deliveries by Owners at Closing. All of the
obligations of Purchasers under this Agreement are subject to the fulfillment
prior to or at Closing of each of the following conditions (and as to agreements
listed below, Owners agree to execute, or cause the execution of, such
agreements in the form agreed upon by the parties), any one or more of which may
be waived in writing by Purchasers:
 
(a) Each Owner shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to Closing;
 
(b) Each Seller Local Entity shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to Closing;
 
(c) Purchasers shall have been provided access to Owners’ personnel and records
in order for Purchasers to complete its due diligence to its satisfaction;
 
(d) No federal, state or local governmental unit, agency, body or authority with
competent jurisdiction over the subject matter shall have given official written
notice of its intention to institute proceedings to prohibit the transactions
contemplated by this Agreement, or which would interfere with the use of the
Purchased Assets or the operation of the Global Business;
 
(e) Evidence that all consents necessary in connection with this transaction
have been obtained (which shall consist of the original copies of all consents
required to be obtained in writing and a certificate from Owners stating that
all other consents have been obtained);
 
(f) John Lau shall have entered into Non-Competition Agreements, a form of which
is attached hereto as Exhibit 3.01(f);
 
(g) Employment and Noncompetition Agreements shall have been entered into by a
Purchaser and the following employees, in substantially the form mutually
acceptable to the Purchaser: Howard Kurdin and other key employees identified by
Purchaser;
 
(h) Owners shall have executed and delivered the Escrow Agreement, executed by
Owners;
 
(i) Each Owner, as applicable, shall have executed and delivered the Transition
Services Agreement (“Transition Services Agreement”);
 

 
 
 
 



 
(j) John Lau shall have executed and delivered the Consulting Agreement for
fixed amount of US$1, 225,000 (“Consulting Agreement”);
 
(k) Each Owner shall have delivered to Purchasers unanimous written resolutions
of its board of directors and stockholders approving this Agreement and the
transactions contemplated thereby, or alternatively, an officer’s certificate
evidencing approval of such resolutions at a meeting or meetings;
 
(l) Receipt of an opinion of Owners’ counsel for the jurisdictions requested by
Purchasers in a form reasonably acceptable to Purchasers;
 
(m) Each Owners’ deeds (if applicable) and bill of sale, in form reasonably
acceptable to Purchasers, conveying the Purchased Assets;
 
(n) Each Owners’ assignment of all of its right, title and interest in and to
the Assumed Liabilities in form acceptable to Purchaser;
 
(o) All payoff letters relating to UCC-3 release and termination statements
related to Owners’ secured creditors (or filed on their behalf) which will, when
filed with the appropriate filing offices, release all liens and encumbrances
against the Purchased Assets, except Permitted Liens;
 
(p) Each Owner shall have simultaneously executed all applicable Purchase
Agreements and otherwise taken all actions to close all transactions associated
therewith, unless the parties have agreed otherwise in writing;
 
(q) Each Purchaser’s board of directors shall have adopted resolutions approving
this Agreement, the Local Purchase Agreements and all transactions set forth
herein and therein;
 
(r) Current instructions to banks are cancelled and replaced with new
instructions pursuant to Purchaser’s requests;
 
(s) Statements of the balance standing to the credit/debit of all accounts of
each Local Entity certified to be correct by the relevant banks seven days
preceding the Closing Date with the relevant notices and consents completed by
Closing;
 
(t) Evidence of termination/release of any relationship between Owners/Local
Entities and Bangladesh joint venture;
 
(u) Owners shall have delivered to Checkpoint consolidated financial statements
as of and for the year ended December 31, 2010 for the Global Business
(exclusive of the Wing Hung Production Centre);
 
(v) The Operating Agreement dated December 15, 2009 between W Print Europe
Limited and Shore to Shore Bangladesh Ltd. shall have been terminated prior to
Closing and Sellers shall provide to Purchaser evidence acceptable to Purchaser
that said Operating Agreement was terminated; and
 
(w) Such other instruments and documents as Purchasers may reasonably request.
 
3.02. Conditions Precedent/Deliveries by Purchasers at Closing. All of the
obligations of Owners under this Agreement are subject to the fulfillment prior
to or at Closing of each of the following conditions (and as to agreements
listed below, Purchasers agree to execute such agreements in the form agreed
upon by the parties), any one or more of which may be waived in writing by
Owners’ Representative:
 
(a) Wire transfers, in immediately available funds, in the amounts described in
Section 1.02(a) hereof;
 
(b) Each Purchaser shall have performed and complied in all material respects
with all agreements and conditions required by this Agreement and under each
Local Purchase Agreement to be performed or complied with prior to Closing;
 
(c) No federal, state or local governmental unit, agency, body or authority with
competent jurisdiction over the subject matter shall have given official written
notice of its intention to institute proceedings to prohibit the transactions
contemplated by this Agreement;
 
(d) Purchasers shall have delivered the Escrow Agreement, executed by
Purchasers;
 
(e) Purchasers shall have delivered the Employment and Noncompetition
Agreements, executed by the appropriate Purchasers.
 

 
 
 
 



 
(f) Purchasers shall have delivered the Consulting Agreement for fixed amount of
US$1, 225,000, executed by the appropriate Purchaser;
 
(g) Purchasers shall have delivered the Transition Services Agreement, executed
by Purchasers;
 
(h) Purchasers shall have delivered to Owners unanimous written resolutions of
each of its board of directors approving this Agreement and the transactions
contemplated thereby, or alternatively, an officer’s certificate evidencing
approval of such resolutions at a meeting or meetings;
 
(i) Purchasers’ assumption of the Assumed Obligations in form acceptable to
Owners, and Purchasers’ pay off of Local Entity Debt;
 
(j) Each Purchaser shall have simultaneously executed all applicable Purchase
Agreements to which it is a party and otherwise taken all actions to close all
transactions associated therewith, unless the parties have agreed otherwise in
writing:
 
(k) Each Owner that is an entity shall have had its board of directors (or
equivalent governing body/equity holder(s)) adopt resolutions approving this
Agreement, the Local Purchase Agreements and all transactions set forth herein
and therein; and
 
(l) Such other instruments and documents as Owners may reasonably request.
 
ARTICLE 4
 
SURVIVAL/DISPUTE RESOLUTION
 
4.01. Survival of Representations and Warranties.
 
(a) Owners’ Representations and Warranties. The representations and warranties
of the Owners contained herein and in the Local Purchase Agreements shall
survive the Closing (as defined herein and therein, as applicable), and such
representations and warranties shall expire eighteen (18) months after the
Closing Date (“Survival Period”). Notwithstanding the foregoing, the
representations and warranties of the Owners contained in the Local Purchase
Agreements with respect to (i) Taxes and (ii) Environmental shall survive for
the applicable statutes of limitation. In no event shall Owners’ indemnification
obligations for breaches of any representations and warranties with respect to
Authority, Enforceability, Noncontravention; and Title to Assets shall expire
due to the passage of time but rather shall forever remain in effect.
 
(b) Notice of Claim. In the event that Purchaser provides Owners timely notice
as provided in Section 1.06(d) and within the Survival Period, the obligations
of the Owners under Section 1.06 shall survive until the claim is finally
resolved.
 
(c) No Expiration of Covenants. Except where limited by a specific restriction
on duration set forth herein, the obligations of Owners to perform their
respective covenants hereunder shall expire when each such covenant is
performed.
 

 
 
 
 



 
ARTICLE 5
 
MISCELLANEOUS
 
5.01. Notices. Any notices, requests, claims, demands, instructions and other
communications required or permitted to be given hereunder to any party shall be
in writing and shall be deemed to have been duly given when delivered in person
or by a nationally recognized overnight courier service or by registered or
certified mail, return receipt requested, to the following addresses (or at such
other address or number as is given in writing by such party in accordance with
this Section 5.01).
 
If to Owners: John Lau
Wing Hung Group
Flat A, 6/F., Kin Ho Industrial Building
Block 1, 14-24 Au Pui Wan St., Fo Tan
N.T., Hong Kong
 
Howard Kurdin
8170 Washington Village Drive
Dayton, OH 45458
 
With a copy to: Jonas Gruenberg
Coolidge Wall Co., LPA
Suite 600
33 West First Street
Dayton, OH 45402
 
If to Purchaser:                                     Stephen Davidson
Leat House
Overbridge Square
Newbury, Berkshire RG14 5UX
United Kingdom
 
with a copy to:                                      John R. Van Zile
SVP & General Counsel
Checkpoint Systems Inc.
One Commerce Square
2005 Market Street, Suite 2410
Philadelphia, PA 19103
 
Any such notice, communication or delivery shall be deemed given or made (i) on
the date of delivery, if delivered in person; (ii) on the first Business Day
following delivery to a national overnight service; (iii) on the third Business
Day following delivery to an international overnight service or (iv) on the
fifth (5th) Business Day following it being mailed by registered or certified
mail.
 
5.02. Amendments. This Agreement may be amended and/or modified, only in a
written document signed by Purchasers and Owners that specifically states that
it is an amendment to this Agreement.
 
5.03. Duplicates, Originals Counterparts. This Agreement may be executed in one
or more counterparts and/or with one or more signature pages, all of which shall
be deemed to be one and the same Agreement.
 
5.04. Non-Assignability. Except as set forth in the preamble of this Agreement,
none of the parties hereto may assign its rights, interests, obligations or
liabilities under this Agreement or delegate its duties without the prior
written consent of the other parties.
 
5.05. Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement.
 
5.06. Governing Law/Arbitration.
 
(a) This Agreement shall be governed and construed in accordance with the laws
of the Commonwealth of Pennsylvania, United States of America, exclusive of any
conflicts of laws principles.
 
(b) All Actions arising out of or relating to this Agreement shall be heard and
determined exclusively pursuant to Sections 5.06(c) or 5.06(d), at the option of
the party instituting the controversy or claim.
 

 
 
 
 



 
(c) Any controversy, dispute, claim or question arising out of or relating to
this Agreement, including without limitation its interpretation, performance or
non-performance by any party, or any breach thereof (hereinafter, collectively,
(“Controversy”) shall be referred to and resolved exclusively by three
arbitrators through private, confidential arbitration conducted in Philadelphia,
PA. Such arbitrators shall be disinterested, neutral individuals who have
experience and qualifications in the subject matter of the Controversy. One
arbitrator shall be chosen by each party to the arbitration and the third by the
two so chosen. If either party refuses or neglects to appoint an arbitrator
within thirty (30) days after receipt of written notice from the other party
requesting it to do so, the requesting party may choose a total of two
arbitrators who shall choose the third. If the arbitrators fail to select the
third arbitrator within ten (10) days after both have been named, the party
plaintiff shall notify the American Arbitration Association (AAA) who shall
appoint the third arbitrator. The AAA shall select an arbitrator who is
disinterested, neutral and who has experience and qualifications in the subject
matter of the Controversy. Each party to the arbitration shall bear the expense
of its own arbitrator and shall jointly and equally bear the cost of the third
arbitrator. In the event of the death, disability or incapacity of any
arbitrator, a replacement shall be named pursuant to the process, which resulted
in the selection of the arbitrator to be replaced. The majority decision of the
panel shall be final and binding upon the parties to this Agreement. Judgment
may be entered upon the award of the arbitrators in any court of competent
jurisdiction. Except as otherwise specifically provided in this Article, the
arbitration of any Controversy shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.
 
(d) Any controversy or claim arising out of or relating to this Agreement, or
any breach of this Agreement, may be initiated, maintained and finally
determined by binding arbitration under the auspices of the Hong Kong
International Arbitration Center (the “HKIAC”) and the site of the arbitration
shall be in Hong Kong. The arbitral tribunal shall be appointed within 30 days
of the notice of dispute, and shall consist of three arbitrators, each opposing
party to a dispute shall be entitled to appoint one arbitrator and the third
shall be jointly appointed by the disputing parties or, failing such agreement
within such 300 day period, the HKIAC shall appoint the third arbitrator. The
arbitration proceeding shall be conducted in English. The arbitration tribunal
shall apply the UNCITRAL Arbitration Rules as administered by the HKIAC at the
time of the arbitration. The award of the arbitration tribunal shall be final
and binding upon the disputing parties, and the prevailing party may apply to a
court of competent jurisdiction for enforcement of such award. Any party shall
be entitled to seek preliminary injunctive relief from any court of competent
jurisdiction pending the constitution of the arbitral tribunal.
 
5.07. Remedies. Nothing expressed or implied in this Agreement is intended or
will be construed to confer upon or give any person, firm or corporation, other
than the parties hereto, any rights or remedies under or by reason of this
Agreement or any transaction contemplated hereby.
 
5.08. Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if the Agreement was
drafted jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 
5.09. Severability. In the event any term or provision of this Agreement shall
be deemed to be illegal, invalid or unenforceable for any reason, such
illegality, invalidity or unenforceability will not affect any other term or
provision of this Agreement and the parties shall endeavor to replace the
invalid or null and void provision(s) with such which correspond best to the
intentions of the parties hereto.
 
5.10. Amended and Restatement of MPA; Entire Agreement. This Agreement amends
and restates the MPA. This Agreement, including all Exhibits and the Schedules
which are hereby incorporated into this Agreement and made a part hereof,
constitutes the entire integrated understanding and agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties. The parties agree that any
Exhibit or Schedule not agreed to and attached hereto at execution as indicated
by the initials of the parties hereto shall be agreed upon by the parties and
attached hereto prior to Closing. There are no representations, warranties,
undertakings or agreements between the parties with respect to the subject
matter of this Agreement except as set forth herein and Purchaser has not relied
on any representations, warranties, undertakings or agreements not set forth
herein.
 
[Signatures appear on the following page]
 

 
 
 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 

   
PURCHASER:
Checkpoint Systems, Inc.
           
By:
/s/ John R Van Zile
           
OWNERS:
             
/s/ Lau Shun Keung
     
Lau Shun Keung aka John Lau, individually
             
/s/ Howard J Kurdin
     
Howard J. Kurdin, individually
         
/
 
/s/ Lau Wing Ting
     
Lau Wing Ting aka Shirley Lau, individually
           
SHORE TO SHORE, INC. (“STS INC.”)
           
By:
/s/ Howard J Kurdin
     
Name:
     
Title:
           
J&F INTERNATIONAL LTD. (HK) (“J&F”)
           
By:
/s/ Lau Shun Keung
     
Name:
     
Title:
           
SHANGHAI WH PRINTING CO. LTD
           
By:
/s/
     
Name:
     
Title:
           
WING HUNG DONGGUAN PRINTING CO., LTD.
   
By:
/s/
     
Name:
     
Title:
       
WING HUNG PRINTING CO., LTD.
ALPHA PRINT (CHINA) TRADING CO., LTD.
By:
/s/ Howard J Kurdin
By:
/s/ Lau Wing Ting
 
Name:
 
Name:
 
Title:
 
Title:



 
SCHEDULES
 
[to be listed]
 


 

 
 
 
 

APPENDIX I
 
Defined Terms
 
Each of the following terms as used in the Agreement is defined in the Section
set forth opposite such term or as otherwise described or defined; provided,
however, not every defined term included in the Agreement is listed below.
 
“2010 EBITDA” shall have the meaning set forth in Section 1.05(a)(iii) of this
Agreement.
 
“Acquired Equity” shall have the meaning set forth in Section 1.01(b)(iii).
 
“Adjusted Purchase Price” shall have the meaning set forth in Section 1.03 of
this Agreement.
 
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person.
 
“Agency Commitment” means a distribution, dealer or sales agency agreement,
arrangement or commitment.
 
“Agreement” shall have the meaning set forth in the introductory paragraph of
this Agreement.
 
“Assumed Contracts” shall have the meaning set forth in Section
1.01(b)(v)(A)(ii) of this Agreement.
 
“Assumed Liabilities” shall have the meaning set forth in Section
1.01(b)(v)(A)(i) of this Agreement.
 
“Assumed Obligations” shall have the meaning set forth in Section 1.01(b)(v)(A)
of this Agreement.
 
“Business Day(s)” shall mean any day other than: (a) Saturday or Sunday; or (b)
any other day on which banks in the State of Pennsylvania, U.S.A. are permitted
or required to be closed.
 
“Buyer Local Entity” shall have the meaning set forth in Section 1.01(a) of this
Agreement.
 
“Cap” shall have the meaning set forth in Section 1.06(b)(i)(B) of this
Agreement.
 
“Checkpoint” shall have the meaning set forth in the introductory paragraph to
this Agreement.
 
“Chinese Asset Transfer Agreements” shall have the meaning set forth in Section
1.02(e) of this Agreement.
 
“Claim(s)” shall mean any suit, claim, action, arbitration, proceeding or
investigation, notice of potential responsibility or violation, demand letters,
requests for information, actions, litigation, proceedings or investigations
(including, without limitation, any of such which have been initiated by private
parties), pending or threatened, from third party, administrative, governmental
or judicial entity.
 
“Closing” shall mean the time of the closing of the transactions contemplated by
this Agreement and the Local Purchase Agreements.
 
“Closing Date” means May 16, 2011.
 
“Closing Date Balance Sheet” shall have the meaning set forth in Section 1.03 of
this Agreement.
 
“Closing Date Purchase Payment” shall have the meaning set forth in Section
1.02(a) of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.
 
“Completion of the Wing Hung Production Centre Transfer” shall have the meaning
set forth in Section 1.05(a)(vi) of this Agreement.
 
“Contingent Additional Purchase Price Payments” shall have the meaning set forth
in Section 1.02(a).
 
“Contingent Payment Escrowed Funds” shall have the meaning set forth in Section
1.04(a)(iii) of this Agreement.
 
“Continuing Employees” shall have the meaning set forth in Section 2.03(a).
 

 
 
 
 



 
“Consulting Agreement” shall have the meaning set forth in Section 3.01(j) of
this Agreement.
 
“Contracts” shall mean contracts and purchase orders, including without
limitation, maintenance and service agreements, purchase commitments for raw
materials, goods and other services, advertising and promotional agreements,
licenses, leases, instruments, employment agreements.
 
“EBITDA” shall have the meaning set forth in Section 1.05(a)(i)(A) of this
Agreement.
 
“EBITDA Adjustment Statement” shall have the meaning set forth in Section
1.05(a)(vi) of this Agreement.
 
“EBITDA Payment” shall have the meaning set forth in Section 1.05(a)(iii) of
this Agreement.
 
“EBITDA Target” shall have the meaning set forth in Section 1.05(a)(i)(B) of
this Agreement.
 
“Effective Time” shall have the meaning set forth in Section 1.01(b)(ii) of this
Agreement.
 
“Employee(s)” means the persons employed by any Owner or, when used in
connection with the Seller Local Entities, the persons employed by the Seller
Local Entities.
 
“Environmental Laws” means any and all Laws in effect at the relevant times to
which Owners or its predecessors is or may be subject in relation to the assets
and/or operations of Owners in any jurisdiction with regard to the pollution or
protection of the natural environment or harm to or the protection of human
health. Environmental Laws shall include, without limitation, and to the extent
governed by the Laws of the United States of America, each of the following: (A)
the Federal Comprehensive Environmental Response Compensation and Liability Act;
(B) the Superfund Amendments and Reauthorization Act; (C) the Federal Water
Pollution Control Act; (D) the Federal Clean Air Act; (E) the Federal Resource
Conservation and Recovery Act; (F) the Hazardous and Solid Waste Amendments to
RCRA; (G) the Federal Solid Waste Disposal Act; (H) the Federal Toxic Substances
Control Act; (I) the Federal Insecticide, Fungicide and Rodenticide Act; and (J)
any and all Laws relating to public and workers’ health and safety, including
without limitation the Occupational Safety and Health Act of 1970, as amended,
emissions, regulation of chemical substances or products, emissions, discharges
or releases of any Hazardous Substances or Hazardous Wastes into the natural
environment or otherwise relating to the manufacture, processing, use,
treatment, storage and warehousing, distribution, sale, import or export,
disposal, transport or handling of Hazardous Substances or Hazardous Wastes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Escrow Agent” shall have the meaning set forth in Section 1.04(a)(i) of this
Agreement.
 
“Escrow Agreement” shall have the meaning set forth in Section 1.04(a) of this
Agreement.
 
“Escrow Term” shall mean the period extending eighteen (18) months from the
Closing Date.
 
“Escrowed Funds” shall have the meaning set forth in Section 1.04(a)(i)(B) of
this Agreement.
 
“Excluded Assets” shall have the meaning set forth in Section 1.01(b)(iv)(E) of
this Agreement.
 
“Excluded Liabilities” shall have the meaning set forth in Section 1.01(b)(v)(B)
of this Agreement.
 
“Financial Statements” means the Financial Statements of Owners as and for the
periods December 31, 2008, December 31, 2009 and December 31, 2010, individually
and collectively.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as established from time to time.
 
“General Escrowed Funds” shall have the meaning set forth in Section
1.04(a)(i)(A) of this Agreement.
 
“Global Business” shall have the meaning set forth in the first “Whereas” clause
of this Agreement.
 
“Global Business Exclusions” shall have the meaning set forth in the second
“Whereas” clause and Section 1.01(b)(iv)(E) of this Agreement.
 
“Governmental Authority or Governmental Authorities” shall mean any federal,
state or local or foreign government, any political subdivision or municipal
corporation thereof or any court, administrative or regulatory agency,
department, instrumentality, body or commission or other governmental authority
or agency, domestic or foreign.
 

 
 
 
 



 
“Hazardous Substances” and “Hazardous Wastes” means any and all pollutants,
minerals, metals, materials, contaminants, chemicals or industrial substances,
radioactive substances, dangerous or toxic substances, hazardous materials,
hazardous substances or hazardous wastes as such terms are defined pursuant to
or within the Environmental Laws.
 
“Independent Accountant” shall have the meaning set forth in Section
1.03(c)(ii)(A) of this Agreement.
 
“Improper Claim” means a claim for which indemnification is not provided for
pursuant to the terms of this Agreement.
 
“Indemnified Party” means, in the event of an Inter-Party Claim, the party
seeking indemnification.
 
“Indemnifying Party” means, in the event of an Inter-Party Claim, the party from
whom indemnification is sought.
 
“Inter-company Payable” with respect to an Acquired Entity, means any debt of
such Seller Acquired Entity owed to any of the Owners or any Affiliate of any of
the Owners, including, without limitation, any account payable of such Acquired
Entity which is payable to any of the Owners or Affiliates of the any of the
Owners or any other amount due to any of the Owners or Affiliates of any of the
Owners by such Acquired Entity.
 
“Inter-company Receivable” with respect to an Acquired Entity, means any debt of
any of the Owners or Affiliate of any of the Owners owed to such Acquired
Entity, including, without limitation, any account receivable of such Acquired
Entity related to amounts owed by any of the Owners or Affiliates of the any of
the Owners to such Acquired Entity or any other amount due to such Acquired
Entity by any of the Owners or Affiliates of any of the Owners.
 
“Inter-Party Claim” shall have the meaning set forth in Section 1.06(d) of this
Agreement.
 
“IRS” means the Internal Revenue Service.
 
“Knowledge” shall mean (i) when used in connection with Owners, the actual
knowledge of John Lau, Howard Kurdin, Edwin Wong and Katherine Li and the
knowledge that such individuals should have had if they had performed their
normal duties on behalf of Owners in a reasonably prudent manner; and (ii) when
used in connection with Purchasers, the actual knowledge of the executive
officers of Purchasers and the knowledge that such individuals should have had
if they had performed their normal duties on behalf of the Purchasers in a
reasonably prudent manner.
 
“Law(s)” means all federal, state, local and foreign statutes, ordinances,
Regulations, rules, codes, executive orders, decrees, writs, judgments,
injunctions.
 
“Leases” means all leases entered into by Owners that currently exist for the
lease of any real property by Owners.
 
“Leased Real Property” means all real property leased by Owners, whether as
landlord or tenant.
 
“Liens” means any and all pledges, mortgages, liens, charges, encumbrances,
security interests, options, conditional sales and/or other types of title
retention arrangements, claims, restrictions, leases, options, rights of first
offer or first refusal, confidentiality or secrecy agreements, noncompetition
agreements, defects in title and other encumbrances or rights of others whether
perfected or otherwise.
 
“Local Purchase Agreements” shall have the meaning set forth in the second
“Whereas” clause of this Agreement.
 
“Local Entity Debt” shall mean (i) interest bearing debt including inter alia
Seller Local Entity or Acquired Entity bank debt, bank loans, and lines of
credit, (ii) any transfer, excise, sales or other similar taxes triggered by the
transactions contemplated hereunder, (iii) any unfunded obligations under any
defined benefit pension plans, and (iv) interest accrued and unpaid as of the
Closing Date, if any, with respect to items (i) through (iii) above.
 
“Loss” or “Losses” shall have the meaning set forth in Section 1.06(e) of this
Agreement.
 
“Material Adverse Effect” means an occurrence, change, event or circumstance
that has, or may reasonably likely have a material adverse effect on the
business, assets, financial condition, results of operations or cash flows of
Owners taken as a whole, other than as a result of changes generally adversely
affecting the economic environment in which the Owners and their Subsidiaries do
business, or changes as a result of the execution by Owners of this Agreement or
any related agreements and completion of the transactions.
 

 
 
 
 



 
“Material Contract” means Contracts of Owners which:
 
(a) with respect to customers thereof, guarantees any obligations of, or lends
money to, such customers;
 
(b) provides for non-cancelable future payments by Owners thereunder of more
than One Hundred Thousand Dollars ($100,000) per year;
 
(c) is a commitment for capital expenditures of more than Twenty-Five Thousand
Dollars ($25,000);
 
(d) is an Agency Commitment;
 
(e) is a guarantee of third party obligations;
 
(f) is a commitment for the sale of any material assets, except as made in the
ordinary course of the Global Business consistent with past practice;
 
(g) restricts the kinds of businesses or activities in which Owners may engage
or the geographical area in which Owners may conduct business;
 
(h) is an indenture, mortgage, loan agreement or other commitment for the
borrowing of money or a line of credit;
 
(i) is a license (whether as licensor or licensee) or similar agreement
permitting the use of any Proprietary Rights;
 
(j) is a broker or finder’s agreement;
 
(k) constitute a Joint Venture;
 
(l) is a stock purchase agreement, asset purchase agreement or other acquisition
or divestiture agreement for a third-party business acquisition for which the
subject transaction remains to be completed pursuant to which any Owner has
continuing material obligations or rights; or
 
(m) is an employment or consulting agreement with any current or former Employee
or consultant of any Owner pursuant to which any Owner has continuing material
obligations or rights.
 
“Non-Tendering Party” means, in the event of a Third-Party Claim, the party from
whom indemnification is sought.
 
“Notice of Objection” shall have the meaning set forth in Section 1.03(d)(ii) of
this Agreement.
 
“Order(s)” shall mean any order, judgment, award, writ, injunction or other
ruling of any court, administrative or Governmental Authority.
 
“Owned Real Property” shall mean the real property owned by any Owner or by any
of the Subsidiaries, together with all buildings and other structures,
facilities or improvements, currently or hereafter located thereon, all
fixtures, systems, equipment and items of personal property of the any Owner or
any of the Subsidiaries attached thereto and all easements, licenses, rights and
appurtenances related to the foregoing.
 
“Owners” shall have the meaning set forth in the introductory paragraph to this
Agreement.
 
“Owners’ Basket” shall have the meaning set forth in Section 1.06(b)(i)(A) of
this Agreement.
 
“Permit(s)” means all material franchises, permits, licenses certificates,
approvals and other authorizations from all persons and entities, including all
Governmental Authorities.
 
“Permitted Liens” means (a) Liens for current taxes and assessments not yet due
and payable, (b) Liens as reflected in title or other public records relating to
the Owned Real Property, (c) Liens that would be disclosed by an accurate
survey, (d) Liens arising or created by municipal and zoning ordinances, (e)
Liens that do not materially detract from the value, or impair in any material
manner the use, of the properties or assets subject thereto and (g) those Liens
set forth in Schedule [___].
 
“Post-Closing Transfers/Actions” shall have the meaning set forth in Section
1.04(a)(i)(C) of this Agreement.
 
“Prepayment Penalties” shall mean any prepayment penalties incurred as a result
of the payment of Local Entity Debt at Closing.
 

 
 
 
 



 
“Production Centre Funds” shall have the meaning set forth in Section
1.04(a)(i)(B) of this Agreement.
 
“Proper Claim” means a claim for which indemnification is provided pursuant to
the terms of this Agreement.
 
“Purchase Agreements” shall have the meaning set forth in the second “Whereas”
clause of this Agreement.
 
“Purchase Price” shall have the meaning set forth in Section 1.02(a) of this
Agreement.
 
“Purchased Assets” shall have the meaning set forth in Section 1.01(b)(i) of
this Agreement.
 
“Purchasers” shall have the meaning set forth in the introductory paragraph to
this Agreement.
 
“Purchasers’ Indemnitees” means Purchasers, and their respective directors,
officers, employees, subsidiaries, affiliates and their respective successors,
assigns and heirs, as applicable.
 
“Real Property” means collectively the Owned Real Property and the Leased Real
Property.
 
“Regulations” shall mean and include proposed, temporary and final regulations
promulgated under the Code as of the Closing Date and corresponding sections of
any regulations subsequently issued that amend or supersede such regulations.
 
“Retained Employees” shall have the meaning set forth in Section 2.03(a).
 
“Review Period” shall have the meaning set forth in Section 1.03(d) of this
Agreement.
 
“Seller Local Entity” shall have the meaning set forth in Section 1.01(a) of
this Agreement.
 
“Shanghai Printing” means Shanghai WH Printing Co., Ltd., a company organized
and existing under the laws of the Peoples Republic of China.
 
“Sri Lanka Bank Debt” shall have the meaning set forth in Section 1.02(b) of
this Agreement.
 
“STS Sri Lanka” means Shore to Shore (Private) Limited, a Sri Lanka private
company.
 
“Subsidiaries” means (i) STS Sri Lanka, (ii) Shore to Shore Lacar, Limitada
S.A., a Guatemala sociedad anonima, (iii) Shore to Shore Merchandise
Identification Systems Private Ltd, an Indian private limited company and any
other entities to be transferred to Checkpoint in order to transfer the Global
Business as contemplated hereunder.
 
“Survival Period” shall have the meaning set forth in Section 4.01(a) of this
Agreement.
 
“Tax” and “Taxes” shall mean income taxes (whether federal, provincial, state,
local or foreign or other taxes on or measured by income, gross receipts,
profits or occupations), franchise taxes, excise taxes, employment taxes,
unemployment taxes, payroll taxes, withheld taxes from Employee compensation,
employer taxes, sales and use taxes, real property taxes, personal property
taxes (including any liability for personal property taxes accruing, arising or
in any way resulting from or determined with respect to or in any way relating
to or referenced by any period prior to the date hereof), transfer taxes, ad
valorem taxes, value added taxes, taxes levied on assets, per capita taxes, head
taxes, and any other tax or taxes imposed, whether or not assessed, by any
federal, provincial, state, municipal, local or other governmental agency,
foreign or domestic, including assessments in the nature of taxes, as well as
interest and penalties on any of the foregoing of Owners relating to a period
ending on or prior to the date hereof.
 
“Tax Authority” means any federal, state, local or foreign government, any
administrative agency, department, instrumentality, body or commission thereof
empowered or authorized to enforce, interpret or administer any Tax.
 
“Tax Return(s)” means any return, report, declaration, document or election
(including any schedules thereto) required or permitted to be provided to any
Governmental Authority in any way resulting from or relating to any type of Tax.
 
“Tendering Party” means, in the event of a Third Party Claim, the party seeking
indemnification.
 
“Third Party Claim” shall have the meaning set forth in Section 1.06(d) of this
Agreement.
 
“Transition Services Agreement” shall have the meaning set forth in Section
3.01(i) of this Agreement.
 
“WHPC/O EBITDA Report” shall have the meaning set forth in Section 1.05(a)(iv)
of this Agreement.
 
“Wing Hung Printing” means Wing Hung (Dongguan) Printing Co., Ltd., a company
registered and existing under the laws of the Peoples Republic of China.
 
“Wing Hung Production Centre/Office” means that portion of the business of Wing
Hung Printing and Shanghai Printing to be transferred to Purchasers as part of
the Global Business as contemplated by this Agreement and under the Chinese
Asset Transfer Agreements.
 


 

 
 
 
 

EXHIBIT 1.01(E)(I)
 
General Representations and Warranties
 
1.01           Authority; Enforceability; Noncontravention.
 
(a) Owners have the requisite corporate or company power, capacity and legal
authority to execute, deliver and perform under this Agreement and the documents
and agreements furnished hereunder.
 
(b) The execution and delivery of this Agreement and the documents and
agreements furnished or caused to be furnished hereunder by Owners, and the
performance by Owners of the transactions contemplated herein have been duly
authorized by all necessary action on the part of Owners (if such action is
necessary as to any Owner because such Owner is an entity). No further action on
the part of Owners is or will be necessary to make this Agreement and such other
documents or agreements valid and binding on each of them and enforceable
against each of them in accordance with their terms, except as may be limited by
any bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.
 
(c) Owners’ execution, delivery and performance of this Agreement and the
documents contemplated hereby, and the consummation of the transactions
contemplated herein and therein, do not and will not (as the case may be), with
the passing of time or the giving of notice or both:
 
(i) result in a violation or breach of any provision of or constitute a default
under the Certificate of Incorporation or Bylaws (or the equivalent thereof) (as
amended) of a Seller Local Entity or any other of its charter documents, or of
any resolution of the stockholders or directors of a Seller Local Entity;
 
(ii) except with respect to obligations which shall be satisfied at the Closing,
and subject to the obtaining of any consents listed on the schedules to the
Local Purchase Agreements, conflict with, violate or result in a breach,
acceleration or termination of any provisions, or constitute a default, under
any term or provision of any stockholders’ agreement, indenture or other trust
document, loan agreement, promissory note, credit agreement, security agreement,
lease, license, deed of trust, order, arbitration award, contract, lien,
instrument, other agreement, or to the Knowledge of Owners, any Law, in either
case to which a Seller Local Entity is a party or by which a Seller Local Entity
is otherwise subject or bound; and
 
(iii) violate or conflict with any other restrictions of transfer of any kind or
nature with respect to the Purchased Assets nor result in the creation of any
lien other than Permitted Liens on any Purchased Assets.
 
1.02           Organization, Capital Structure and Standing of Owners.
 
(a) Organization. The Owners in the forms of entities in the jurisdiction where
formed, as listed on schedules to the Local Purchase Agreements are each duly
organized, validly existing and in good standing (or if an LLC, as full force
and effect) under the laws of the jurisdictions specified on schedules to the
Local Purchase Agreements. Each Seller Local Entity has all requisite corporate
(or company) power and authority to own, lease, hold and operate its assets and
properties and to conduct its business as and where now owned, leased, held,
operated and/or conducted, as the case may be, and to hold all Permits necessary
or required therefore.
 
(b) Qualification to Conduct Business. Each Seller Local Entity is duly
qualified to do business as a foreign corporation and is in good standing in all
jurisdictions where the character of its activities or the location of the
properties owned or leased by it requires such qualification or registration,
except where the failure to be qualified or registered would not have a Material
Adverse Effect or can be cured solely by qualifying in such jurisdiction along
with the associated filing fee. The schedules to the Local Purchase Agreements
set forth a true and complete list of all jurisdictions (foreign and domestic)
in which each Seller Local Entity is presently licensed or qualified to conduct
business.
 
1.03           Charter and Bylaws. The copies of the Charter/Certificate of
Incorporation/Articles of Incorporation and the Bylaws (or the equivalent
thereof) of each Seller Local Entity, which have been provided to Purchasers
are:
 
(c) true and complete copies of such documents;
 
(d) include all amendments thereto; and
 
(e) are in full force and effect.
 

 
 
 
 



 
1.04           Consents and Approvals. Except as set forth on schedules to the
Local Purchase Agreements, no consent, approval or authorization of or except
where the failure to obtain a consent, authorization or approval would not have
a Material Adverse Effect on any third party with respect to any written
Contract is required in connection with the execution and delivery by Owners of
this Agreement and/or the consummation by Owners of the transactions
contemplated hereby.
 
1.05           Books and Accounts. The books, records and accounts of Owners and
their respective Subsidiaries maintained with respect to the Global Business
accurately and fairly reflect, in reasonable detail, the transactions and the
assets and liabilities of the Global Business. Neither Owners nor any Subsidiary
has engaged in any transaction with respect to the Global Business, maintained
any bank account or used any of its funds in the conduct of the Global Business
except for transactions, bank accounts and funds which have been and are
reflected in the books and records of Owners relating to the Global Business
maintained on a basis consistent with past practices.
 
1.06           Financial Statements.
 
(a) Financial Statements. Copies of the financial statements for the Owners for
the years ended December 31, 2008 through December 31, 2010 (collectively the
“Annual Financial Statements”) are attached to each Local Purchase Agreement
sometimes collectively referred to herein as the “Financial Statements”).
 
(b) Exceptions to GAAP. Except as disclosed in the Financial Statements, as of
their respective dates, the Financial Statements fairly present in all material
respects, the financial position and results of operations of the Owners as of
the dates and for the periods covered thereby.
 
(c) Backlog. Attached to the schedules of the Local Purchase Agreements are true
and correct copies of the backlog/open order reports of the Global Business as
of a date agreed to therein.
 
1.07           Indebtedness Relating to Stockholders, Employees and Directors.
Owners are not indebted to any of its stockholders, Employees or directors of
Owners (or to members of their immediate families) in any amount whatsoever
which will not be satisfied at Closing, other than for salaries incurred on
behalf of Owners in the ordinary course of business and consistent with past
practices. No stockholder, Employee or director of Owners (nor members of their
immediate families) is indebted to Owners in any amount whatsoever which will
not be satisfied at Closing.
 
1.08           Distributors, Sales Representatives and Agents. Attached to the
schedules to the Local Purchase Agreements are complete and accurate lists of
all distributors, third party sales representatives and sales agents, and
business finders used by a Seller Local Entity, identifying the relevant entity
with which such relationship exists. No applicable Seller Local Entity is in
material breach of any such distribution, sales representative, sales agent or
business finder agreements. Owners have not duplicated the award of exclusive
rights to different persons or entities within the same territory.
 
1.09           Transactions with Related Parties. Except as set forth in the
schedules to the Local Purchase Agreements neither Owners nor any of their
directors, officers or Employees, or any member of his or her immediate family,
or any corporation, trust, partnership or other entity in which any of the
foregoing has an interest (excluding an interest of less than 3% of a
publicly-traded company), is or was during the past three (3) years, a party to
any contract, agreement, understanding or business relationship of any nature
with Owners or any Subsidiary.
 
1.10           No Undisclosed Liabilities. Owners and/or the Subsidiaries are
not obligated for, nor are any of its assets or properties subject to, any
liabilities, absolute or contingent, of the nature required to be reflected in,
reserved for or otherwise disclosed in the Financial Statements except for
current liabilities incurred in the ordinary course of business since the date
of the Interim Financial Statements or liabilities which will be satisfied by
Owners at Closing.
 
1.11           Absence of Certain Changes or Events. Except as set forth on the
schedules to the Local Purchase Agreements, since September 30, 2010, the Global
Business has been operated in the ordinary course of the Global Business
consistent with past practices and no occurrences, changes, events or
circumstances have occurred that would cause a Material Adverse Effect on the
Global Business or the Purchased Assets which are not reflected on the unaudited
financial statements provided to Purchasers. Specifically, and without
limitation as to the generality of the foregoing, since September 30, 2010
neither Owners or, as applicable, a Subsidiary has not:
 
(a) incurred any liabilities or obligations in excess of One Hundred Thousand
Dollars ($100,000.00) except liabilities or obligations incurred in the usual
and ordinary course of the Global Business consistent with past practices;
 

 
 
 
 



 
(b) sold, leased or otherwise transferred, or contracted to sell, lease or
otherwise transfer, any of the Purchased Assets, or mortgaged, pledged or
subjected any of the Purchased Assets to any Lien, except:
 
(i) sales of inventory in the ordinary course of business consistent with past
practices; and
 
(ii) payments on account of accounts payable incurred in the usual and ordinary
course of business consistent with past practices;
 
(c) made any change in, taken any steps to implement any change in, or made any
arrangement for the payment of any additional or increased, wages, salaries,
compensation, pension or other benefits payable to any director, officer,
Employee, agent or sales representative or paid any severance or termination pay
to, or became obligated to pay any severance or termination pay to, any
director, officer, Employee, agent or representative, except where any of the
same were in the ordinary course of Global Business, in accordance with past
practices;
 
(d) suffered any damage, destruction or casualty loss to any assets whether by
fire, accident, labor disturbance or otherwise, whether or not insured, in
excess of One Hundred Thousand Dollars ($100,000);
 
(e) committed any event of default under, terminated or amended or revised any
Material Contract with any of its customers and/or suppliers, nor have any such
customers and/or suppliers terminated or amended or revised any Material
Contract;
 
(f) cancelled any debts or claims related to the Global Business, or waived any
rights of value, except for such claims that are not in the aggregate material
and which were incurred in the ordinary course of the Global Business consistent
with past practices;
 
(g) made any commitments or incurred any liabilities or obligations for capital
expenditures in excess of One Hundred Thousand Dollars ($100,000), all of which
capital expenditures committed to or incurred are set forth on the schedules to
the Local Purchase Agreements;
 
(h) incurred, became a party to or became subject to, any agreement, contract or
commitment requiring an expenditure by Owners for the purchase of raw materials
or other finished goods inventory, in each case and other than in the ordinary
course of the Global Business consistent with past practices;
 
(i) made any loan or advance to any supplier, vendor, stockholder, officer,
director or Employee of any Owner, or members of the immediate family of any
stockholder, officer, director or Employee of any Owner that will not be
satisfied at Closing;
 
(j) entered into any sale, license, assignment or transfer of any patents,
trademarks, trade names or other similar intangible assets, or disposed of or
permitted or caused the lapse of any rights in, to or for the use of any patent,
trademark, trade name or copyright;
 
(k) made any commitment (through negotiations or otherwise) or incurred any
liability to any labor organization, or suffered any labor related work stoppage
or interruption or strike;
 
(l) instituted any new bonus, stock option, profit-sharing, pension, deferred
compensation plan or similar arrangement or made any material changes in any
such existing plans;
 
(m) suffered any material adverse change in collection loss experience;
 
(n) made any change in accounting principles or practices, eliminated any
reserves established on any Owners’ books or changed the method of accrual
pertaining to any reserves which would justify their elimination;
 
(o) suffered any change in the financial condition, assets, liabilities,
business or operations, which alone or in the aggregate would have a Material
Adverse Effect;
 
(p) authorized for issuance, issued, delivered or sold any equity securities of
Owners, or altered the terms of any outstanding securities issued by Owners; or
 
(q) entered into any commitment or agreement to do any of the forgoing.
 
1.12           Litigation/Governmental Orders. Except as set forth on the
schedules to the Local Purchase Agreements, to Owners’ Knowledge there are no
Claims before any Governmental Authority pending or threatened against a Seller
Local Entity, or any Seller Local Entity’s assets. To Owners’ Knowledge, Owners
are not bound by, subject to, or in default under, any Order or other ruling of
any Governmental Authority.
 

 
 
 
 



 
1.13           Bankruptcy. No proceedings, whether voluntary or involuntary, are
pending or threatened to Owners’ Knowledge against any Seller Local Entity nor
is any Seller Local Entity contemplating any such proceedings, under the
bankruptcy Laws and/or receivership or similar Laws of the United States, or any
State thereof, or of any other country or jurisdiction.
 
1.14           Compliance with Laws.
 
(a) Operations; No Investigations. To Owners’ Knowledge, each Seller Local
Entity has materially complied with and is in material compliance with all Laws
applicable to its Global Business, operations and assets. There is no pending,
or to the Knowledge of Owners, threatened, investigation by any Governmental
Authority with regard to the operations of the Sellers Local Entity.
 
(b) Permits. Each Seller Local Entity is and has been:
 
(i) duly licensed and possesses all material Permits for its Global Business
from all persons and entities, including all Governmental Authorities under all
applicable Laws that are necessary to permit it to engage in the Global Business
and to own and operate its assets in all applicable jurisdictions; and
 
(ii) in compliance with all such Permits.
 
To Owners’ Knowledge, all such Permits are valid, in full force and effect. All
other material reports, informational returns and updates which any Seller Local
Entity is required to file under any applicable Laws with regard to the
foregoing have been filed in a timely manner and all fees relating to the same
have been paid. No action, proceeding or investigation contemplating the
revocation or suspension of any Permit is pending, or to Owners’ Knowledge,
threatened.
 
1.15           Taxes.
 
(a) Tax Returns; Payment of Taxes. Each Seller Local Entity has:
 
(i) timely filed all Tax Returns required to be filed by it in any jurisdiction
to which it is or has been subject;
 
(ii) timely paid in full Taxes due and to Owners’ Knowledge, all Taxes claimed
to be due by each such jurisdiction, which are not being contested in good faith
by such Seller Local Entity; and
 
(iii) made timely withholdings and timely payments of any Taxes required to be
deducted and withheld from the wages or other amounts paid to Employees or to
others.
 
All Tax Returns filed by Owners correctly reflect in all material respects the
matters required to be reported therein and have not been amended except as set
forth on the schedules to the Local Purchase Agreements. There are no audits,
controversies or claims by any taxing authorities pending or, to Owners’
Knowledge, threatened against Owners, the Global Business and the Purchased
Assets. There are no tax liens (other than any lien for current taxes not yet
due and payable) on any of the Purchased Assets or the Global Business.
 
(b) Audits. There are no outstanding agreements or waivers (by operation of law
or otherwise) extending the statutory period of limitations applicable to any
Tax Return of any Seller Local Entity for any period. Except as set forth on the
schedules to the Local Purchase Agreements, no Tax Authority has audited any
Seller Local Entity.
 
(c) Returns. Owners have provided to Purchaser complete copies of each Owners’
federal and state income Tax Returns as filed (together with any amended Tax
Returns or refund claims) for each taxable period beginning on and after January
1, 2007. Each Seller Local Entity has provided to Purchaser complete copies of
each Owners’ sales and use, personal property and payroll tax filings (together
with any amended Tax Returns or refund claims) for each taxable period beginning
on and after January 1, 2007.
 
1.16           Environmental.
 
(a) Environmental Permits. Each Seller Local Entity has in full force and effect
all governmental Permits, authorizations or approvals that are necessary or
required for the operation of its business pursuant to any and all Environmental
Laws. Each Seller Local Entity has made timely application for renewal of such
Permits where necessary. To Owners’ Knowledge, no proceeding is pending or
threatened to revoke, suspend and/or limit any such Permits, authorizations or
approvals. Each Seller Local Entity has made available to Purchasers for its
review such Permits, authorizations and approvals.
 

 
 
 
 



 
(b) Operational Compliance. Except as set forth on the schedules to the Local
Purchase Agreements, Owners are in material compliance with all applicable
Environmental Laws and Regulations and has not been notified by any regulatory
authority that any Seller Local Entity was, may be or is in violation of or has
liability or potential liability under the Environmental Laws. Owners have
provided to Purchasers true and complete copies of all inspection reports,
letters, stop orders and communications issued or released by any environmental
agency relating to the Global Business which have been received by a Seller
Local Entity, or sent or issued by any such agency within the past three (3)
years.
 
(c) Records. Except as set forth on the schedules to the Local Purchase
Agreements, each Seller Local Entity has timely filed and currently maintains
all material, data, reports, documentation and records required under the
Environmental Laws.
 
(d) Manufacturing, Distribution Facilities. Except as set forth on the schedules
to the Local Purchase Agreements, Owners do not own, lease, operate or otherwise
use, nor have Owners owned, leased, operated or otherwise used, any distribution
facility or manufacturing plant.
 
(e) Disposal of Hazardous Wastes. To Owners’ Knowledge, Owners have not caused
or permitted any of their assets or properties to be used to generate,
manufacture, refine, transport, treat, store, handle, dispose, transfer, produce
or process Hazardous Substances and/or Hazardous Wastes, except in material
compliance with the Environmental Laws. To Owners’ Knowledge, Owners have not
caused or permitted the release or discharge of any Hazardous Substances and/or
Hazardous Wastes into the environment except in material compliance with the
Environmental Laws.
 
(f) Claims. To Owners’ Knowledge and except as set forth on the schedules to the
Local Purchase Agreements, there are no Claims pending or threatened by any
administrative, governmental or judicial agency, arising out of, in connection
with or resulting from a violation or alleged violation of, or related to, the
Environmental Laws.
 
1.17           Brokers. No broker, finder, financial adviser, agent or other
person has acted directly or indirectly for any Owner in connection with the
negotiations, this Agreement or the transactions contemplated hereby who is or
will become entitled to any fee, commission or like payment in respect thereof
based in any way on any agreement, arrangement or understanding made by or on
behalf of any Owner.
 
1.8           Insurance. The schedules to the Local Purchase Agreements contain
a correct and complete list of all insurance policies, binders and surety bonds
in force in which a Seller Local Entity is named as an insured party or
beneficiary as a loss payable payee which covers the Global Business or
Purchased Assets and any life insurance for which a Seller Local Entity has paid
or contributed to the payment of any premiums and/or is designated as the
beneficiary. The name(s) of each insurer, insured party and beneficiary and the
type and amount of coverage, deductible amounts, if any, as well as the
expiration date(s) and the premium amount(s) of each such policy or bond are set
forth on the schedules to the Local Purchase Agreements. All such policies
and/or bonds are currently in full force and effect and Owners have not received
any notice of cancellations with respect to any of the policies. All premiums
due and payable on such policies and/or bonds have been paid. To Owners’
Knowledge each Seller Local Entity has timely served proper notices of claims
and all other notices required to be served under such insurance policies
(including any notices of circumstances under any insurance policies) upon each
insurance company issuing any of such insurance policies regarding any event,
happening, set of circumstances, claim, threat or fact related to its business
and/or its assets. There are no pending claims against such insurance policies
by a Seller Local Entity as to which the insurers have denied coverage and/or
liability.
 
1.19           Disclosure. To Owners’ Knowledge, no representation or warranty
of Owners contained in this Agreement, and no statements contained herein or in
any Schedule, exhibit, agreement or other document that is appended to and made
a part of this Agreement, contains any untrue statement of fact, or omits to
state a fact which is necessary in order to make the statements contained herein
or therein in light of the circumstances under which they were made not
misleading.
 

 
 
 
 

Exhibit 1.01(e)(ii)
 
Tangible Assets
 
Title to and Sufficiency of Purchased Tangible Assets (other than Owned Real
Property).
 
(a) Title to Assets. Owners have good title to all of the Purchased Assets,
which are used in the operation of Owners’ Global Business. Except as set forth
on the schedules to the Local Purchase Agreements, all Purchased Assets are free
and clear of Liens as well as any other claims, demands, options, rights,
privileges, or restrictions of any third party other than Permitted Liens.
 
(b) Condition of Owners’ Assets. All of the Purchased Assets are in Owners’
possession or under its control, as applicable, and have been maintained in good
operating or working condition and repair, reasonable wear and tear excepted and
taking into consideration the need for routine repairs and asset obsolescence
required to be made in ordinary course of business, and are usable in the
ordinary course of business. Owners enjoy peaceful and quiet possession in all
material respects of all of the Purchased Assets.
 


 


 

 
 
 
 

Exhibit 1.01(e)(iii)
 
Contracts
 
Contracts.
 
(a) Owners’ Contracts. Owners have provided to Purchasers a true and complete
copy of all Material Contracts. All Material Contracts are valid, subsisting and
enforceable in accordance with their terms, and are in full force and effect.
Owners have no material oral Contracts. Except as reflected in the schedules to
the Local Purchase Agreements, neither Owners, nor, to the Owners’ Knowledge,
any third party is in default (i.e. an uncured material breach) in any respect
under the terms of any of the Material Contracts. Except as reflected in the
schedules to the Local Purchase Agreements, there exists no event or condition
which, with the giving of notice, the lapse of time, or both, would (A) become a
default under any Material Contracts on the part of Owners, (B) to Owners’
Knowledge, on the part of any other party thereto, give any person the right to
declare a default or exercise any remedy under any Material Contract, (C) to
Owners’ Knowledge, give any person the right to accelerate the maturity or
performance of any Material Contract or (D) to Owners’ Knowledge terminate or
modify any Material Contract. Except as disclosed in the schedules to the Local
Purchase Agreements, Owners have not received any written notice from any party
to any of the Material Contracts having proposed or threatened to terminate
their contractual arrangements with Owners due to breach or violation of the
terms thereof or prior to the scheduled expiration thereof. Each of the Material
Contracts were entered into by Owners in the ordinary course of the Global
Business and Owners have not waived, or agreed to waive, any material right or
material rights under any of the same. None of Owners’ interests under any of
its Material Contracts are encumbered or subject to any term, condition or
restriction except as stated in the applicable Material Contract, or as provided
by Law.
 

 
 
 
 



 
Exhibit 1.01(e)(iv)
 
Accounts Receivable/Inventory/Products/Relationships
 
(a) Accounts Receivable. Owners have delivered to Purchasers an aging schedule
of all accounts receivable for Global Business as of a date two (2) days prior
to the date hereof. All accounts, accounts receivable, notes and notes
receivable reflected on such aging schedule arose from bona fide transactions in
the ordinary course of business, are collectible in full (net of any applicable
reserve set forth on the (Closing Date Balance Sheet (“Net Accounts
Receivable”)) within ninety (90) days following Closing and are not subject to
any defenses, set-offs, or counterclaims.
 
(b) Inventory; Goods. Owners’ Inventory, packaging materials, work in process
and finished goods consist of items that are of a quality usable and, in case of
finished goods inventory, salable in the ordinary course of business.
 
(c) Products.
 
(i) Compliance With Laws. The products sold by each Seller Local Entity
materially conform to and meet or exceed the standards required by all
applicable Laws.
 
(ii) Warranties. The schedules to the Local Purchase Agreements contain:
 
(A) a description of all warranty claims made in the past three (3) years and,
to the Knowledge of Owners, pending;
 
(B) copies or explanations of any warranties contained in outstanding
agreements, contracts or proposals that depart from the standard warranties and
practices of a Seller Local Entity; and
 
(C) a description of any recurring warranty problems.
 
(iii) Except as may be listed on the schedules to the Local Purchase Agreements,
no claims of customers or others based on an alleged or admitted defect of
material, workmanship or design or otherwise in or in respect of any of the
products of a Seller Local Entity are presently pending.
 
(iv) Recalls. The schedules to the Local Purchase Agreements identify all
product recalls (whether voluntary, required by customer or pursuant to any
Governmental Authority) by Owners since January 1, 2008.
 
(d) Satisfactory Relationships. Since June 30, 2010, Owners have received no
notice from any material customers or material suppliers that any such parties
have proposed or threatened to terminate or significantly curtail their historic
activity levels with Owners. Owners are not required, in the ordinary course of
its business, to provide any surety bonding nor any other financial security
arrangements in connection with any transactions with any customers or
suppliers.
 

 
 
 
 



 
Exhibit 1.01(e)(v)
 
Intellectual Property
 
Proprietary Rights.
 
(a) Proprietary Rights Defined. For purposes of this Section 1.01(e)(v), the
Registered Proprietary Rights together with any other names, inventions, marks,
unpatented formulas, symbols, trade secrets, technical know-how, methods,
operations, logos, designs, specifications, and all other proprietary rights,
documents, information and records, owned by a Seller Local Entity and/or used
in the operations of the Global Business are herein collectively referred to as
the “Proprietary Rights.”
 
(b) Registered Proprietary Rights. The schedules to the Local Purchase
Agreements list all (U.S. and foreign) patents, patent applications, trade
names, trademarks, service marks, copyrights and copyright applications, owned
(or used by) a Seller Local Entity, that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded with any Governmental Authority or other public body (herein
collectively referred to as the “Registered Proprietary Rights”).
 
(c) Licenses Given. The schedules to the Local Purchase Agreements list all
licenses and agreements under which a Seller Local Entity has given the right to
use any of the Proprietary Rights to any third party.
 
(d) Licenses Acquired. The schedules to the Local Purchase Agreements list all
licenses and agreements under which a Seller Local Entity has the right to use
any third party’s property.
 
(e) No Proceedings. No proceedings are pending or, to Owners’ Knowledge,
threatened that challenge the validity of the ownership or use by a Seller Local
Entity of the Proprietary Rights or any third party’s similar type of property.
 
(f) No Conflicts. Owners have no Knowledge of the infringing use of any
Proprietary Rights by a Seller Local Entity or the infringement of any Seller
Local Entity’s Proprietary Rights by any other person. No Seller Local Entity
has received any notice of conflict with the asserted rights of others with
respect to the Proprietary Rights or any third party’s similar type of property.
 
(g) No Conveyance of Proprietary Rights. No Seller Local Entity has sold,
assigned or transferred, or entered into any agreement or any other arrangement
within the past five years, to and/or with any other person, corporation, firm
or entity for the ownership and/or use of Proprietary Rights used in the Global
Business.
 
(h) Transfer of Proprietary Rights. Each Seller Local Entity is the sole and
exclusive owner of all right, title and interest in and/or has valid enforceable
licenses or other rights to use, the Proprietary Rights in the manner presently
used by it and/or as now conducted. Subject to obtaining consents of licensors
and licensees, Owners have the right to convey (either by sale or change of
control with respect to the Subsidiary, as applicable) such right, title,
interest and authority free and clear of all Liens, except any Permitted Liens,
subject to any legal requirement that any assignment or transfer of a trademark
or similar intangible property right be accompanied by the transfer of the
goodwill pertaining thereto.
 

 
 
 
 



 
Exhibit 1.01(e)(vi)
 
Employees/Labor Relations
 
(a) Labor Relations. The Employees of the Seller Local Entities are solely and
exclusively those indicated in the payrolls and records of such Seller Local
Entity. The Employees have been duly remunerated for all services performed by
them in the course of their working relationship with the applicable Seller
Local Entity. No Seller Local Entity is a party to any collective bargaining
agreements. There is no labor strike, dispute, slowdown or stoppage actually
pending or, to the Owners’ Knowledge, threatened against any Seller Local
Entity. To Owners’ Knowledge, no employment complaint or grievance exists on the
date hereof as regards any Employee of a Seller Local Entity or any former
Employee thereof. All vacation pay, bonuses, commissions and other employee
benefit payments are reflected and have been accrued, respectively, in the
Financial Statements and other books and records of the Global Business, as
applicable. The terms of employment applicable and actually applied to the
Employees are solely those provided by the applicable Laws and by the provisions
of any applicable agreement, commitment or policy of a Seller Local Entity,
including the Plans, deferred compensation plans or arrangements (as described
in the schedules to the Local Purchase Agreements, and any general employment
policies as reflected in its employee handbook or personnel manual). No Claim
for remuneration adjustments by any Employee of a Seller Local Entity, or by the
relevant trade unions, are pending. To the best of Owners’ Knowledge and except
as set forth on the schedules to the Local Purchase Agreements, no executive,
key employee, or group of employees has any plans to terminate employment with a
Seller Local Entity prior to Closing.
 
(b) Benefit Plans.
 
(i) List of Benefit Plans. The schedules to the Local Purchase Agreements set
forth a true and complete list of each and every:
 
(A) “employee pension benefit plan,” “employee welfare benefit plan” or
“multi-employer plan,” all as defined under ERISA;
 
(B) profit sharing, pension, retirement, deferred compensation, bonus, stock
option, stock purchase, cash or deferral arrangement, severance, health,
welfare, dependent care or incentive plan or arrangement; and
 
(C) written plan or policy providing for “fringe benefits” to Owners’ Employees
including, but not limited to, vacation, paid holidays, personal leave, medical,
hospitalization, dental, life insurance, Employee discount, automobile,
severance or similar programs, or educational assistance;
 
(individually referred to herein as a “Plan” and collectively referred to herein
as the “Plans”) to which a Seller Local Entity is a party with regard to its
Employees or individual consultants working for a Seller Local Entity.
 
(ii) List of Employees. The schedules to the Local Purchase Agreements set forth
a complete list of Employees of the Seller Local Entities, as well as each
Employee’s date of hire, title (or other job classification), current
compensation, including base salary, bonuses (for most recent year), commissions
and other benefits of any kind and participation in each of the Plans. The
schedules to the Local Purchase Agreements also set forth the names of the
officers of each Subsidiary as well as any compensation paid to each such
officer during 2010 to the date hereof. Except as set forth on the schedules to
the Local Purchase Agreements, Owners do not maintain any plans or programs
providing post-retirement medical, death or other welfare benefits (other than
benefits required by law).
 
(iii) Documentation Relating to Benefit Plans. Owners have furnished Purchaser:
 
(A) correct and complete copies of the most current form of each Plan and
related trust agreements, including any amendments thereto;
 
(B) the most recent annual actuarial evaluation, if any, prepared for each Plan,
in case of any defined benefit type pension plan;
 
(C) the most recent annual report (series 5500), if any, required under ERISA
with respect to each Plan;
 
(D) the most recent determination letter received from the IRS, if any, for each
Plan; and
 
(E) copies of the most current form of summary plan descriptions or summary of
material modifications, Employee communications and other significant materials,
handbooks, beneficiary designation forms and communications to Employees.
 

 
 
 
 



(iv) Benefit Plan Compliance. Except as set forth in the schedules to the Local
Purchase Agreements:
 
(A) with respect to each Plan that is intended to be qualified under Section
401(a) of the Code, and is maintained by Owners for Employees of Owners or any
of its affiliates:
 
(i) Owners have obtained a favorable determination letter from the IRS, and
there has been no occurrence since the date of such determination letters that
has adversely affected the qualified status of any such plan;
 
(ii) such Plan has been operated in compliance with the Code and ERISA and in
accordance with the provisions of, and the rules and Regulations covering, such
Plan; and
 
(iii) Owners are not, and to Owners’’ Knowledge, no other person is, engaged in
a transaction prohibited by Section 4975 of the Code or Section 406 of ERISA
which would result in a liability to any Owner;
 
(B) each Plan which is subject to Part III of Subtitle B of Title I or ERISA or
Section 412 of the Code has been maintained in compliance with the minimum
funding standards of ERISA and the Code;
 
(C) no reportable event, within the meaning of Section 4043 of ERISA has
occurred with respect to any Plan that is subject to Title IV of ERISA, other
than reportable events with respect to which notice has been waived by the
Pension Benefit Guaranty Corporation (“PBGC”);
 
(D) Owners have not received notice of any audit or investigation with respect
to any Plan by the IRS, PBGC or the Department of Labor (“DOL”);
 
(E) Neither any Owner nor any entity which is treated as a single employer with
any Owner under Sections 414(b), (c), (m) or (o) of the Code (an “ERISA
Affiliate”) has engaged in any transaction that could subject Purchaser to any
liability under Section 4069 of ERISA;
 
(F) Neither Owners nor any ERISA Affiliate has incurred any liability under
Title IV of ERISA that could become a liability of Purchaser following the
Closing and no event has occurred with respect to any Plan subject to Title IV
of ERISA that could result in any liability to Purchaser;
 
(G) All contributions required to have been made by Owners pursuant to the terms
of each Plan or pursuant to ERISA, the Code or applicable law have been made
within the time prescribed by such Plan and by applicable law;
 
(H) There are no material claims pending, or to the Owners’ Knowledge,
threatened involving any Plan (other than routine claim for benefits) or any
other litigation involving any Plan that could result in any liability to
Purchaser;
 
(I) Each Plan maintained by any Owner may be amended, terminated, modified or
otherwise revised by such Owner, other than benefits protected under Section
411(d) of the Code, on and after Closing, without further liability to such
Owner or Purchaser (excluding ordinary administrative expenses and routine
claims for benefits);
 
(J) The consummation of the transactions contemplated by this Agreement will not
(i) entitle any current or former employee of any Owner or such Owners’ ERISA
Affiliates to severance pay, unemployment compensation, accrued vacation pay, or
any similar payment for which Purchaser could be liable except as otherwise
expressly provided herein, (ii) accelerate the time of payment or vesting or
increase the amount of any compensation to or in respect of any current or
former employee of any Owner or such Owners’ ERISA Affiliates for which
Purchaser could be liable, or (iii) result in or satisfy any condition to the
payment of compensation to any current or former employee of any Owner or such
Owners’ ERISA Affiliates for which Purchaser could be liable that would, in
combination with any other payment, result in an “excess parachute payment”
within the meaning of Section 280G of the Code.
 
(K) Each “non-qualified deferred compensation plan”, within the meaning of
Section 409A of the Code, maintained by Owners complies in form and operation
with the requirements of Section 409A of the Code and no such plan has been
materially modified with respect to amounts deferred under the plan for taxable
years beginning before January 1, 2008; and
 
(L) Owners have no indemnity obligation for any taxes imposed under Section 409A
of the Code.
 
(M) Owners have not incurred any excise tax liability that has not been
satisfied with respect to any Plan.
 

 
 
 
 



Exhibit 1.01(e)(vii)
 
Subsidiaries
 
(a) Subsidiaries.
 
(i) Owners own of record and beneficially the number of shares of capital stock
in each of the Subsidiaries set forth in the schedules to the Local Purchase
Agreements, free and clear of any restrictions on change of control, Taxes,
Liens, options, warrants, purchase rights, contracts, commitments, equities,
claims, demands and liabilities except for Permitted Liens. Owners are not a
party to any option, warrant, purchase right, or other contract or commitment
that could require any Owner to sell, transfer, or otherwise dispose of any
capital stock of any Subsidiary. Owners are not parties to any voting trust,
voting agreement, proxy, or other agreement or understanding with respect to the
voting of any capital stock of any Subsidiary. Except as set forth on the
schedules to the Local Purchase Agreements, as of the date hereof Owners own,
and at the Closing will own, all of the issued and outstanding shares of capital
stock of each Subsidiary. No former shareholder of any Subsidiary has any claim
against such Subsidiary or, except as disclosed in the schedules to the Local
Purchase Agreements, is owed any amount by such Subsidiary. All of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued,
fully paid and non-assessable and were not issued in violation of any preemptive
rights or similar rights or applicable securities laws.
 
(ii) Except for the Subsidiaries and as set forth in the schedules to the Local
Purchase Agreements, Owners have no subsidiaries and does not own, directly or
indirectly, any stock, partnership interest, limited liability company interest
or other security or ownership interest in, or any security issued by, any other
Person. Except as set forth on the schedules to the Local Purchase Agreements,
each Subsidiary has no subsidiaries and does not own, directly or indirectly,
any stock, partnership interest, limited liability company interest or other
security or ownership interest in, or any security issued by, any other Person.
 

 
 
 
 



Exhibit 1.01(e)(viii)
 
Real Property
 
(a) Title to and Condition of Real Property.
 
(i) Owned Real Property. The schedules to the Local Purchase Agreements set
forth:
 
(A) all Owned Real Property; and
 
(B) the complete legal description of each parcel of Owned Real Property.
 
The Seller Local Entity as indicated on the schedules to the Local Purchase
Agreements own title to the Owned Real Property, in fee simple, which title
shall be, on the Closing Date, recorded, marketable and free and clear of any
and all Liens, claims, demands or rights of any third party whatsoever, and any
and all easements under which such real property may be a subservient estate as
well as all rights of way, encroachments, restrictions, covenants, recorded or
unrecorded, except for Permitted Liens.
 
(ii) Leased Real Property. All Leases for the Leased Real Property are attached
as schedules to the Local Purchase Agreements. With respect to such Leases and
Leased Real Property, except as set forth in the schedules to the Local Purchase
Agreements:
 
(A) all Leases are in writing and are duly executed, valid and binding among the
parties thereto and in full force and effect for their full term, and none have
been modified, amended, sublet or assigned except as noted on the schedules to
the Local Purchase Agreements;
 
(B) the provisions of each Lease set forth the annual rent and there are no
separate agreements or understandings with respect to the same other than
contained in the body of the Lease;
 
(C) there is no default by Owners or to the Owners’ Knowledge by the other party
to any Lease;
 
(D) to the Owners’ Knowledge, all surety bonds, insurance, security and other
deposits required by such Leases have been made and have not been refunded or
returned, or their forfeiture claimed, in whole or in part, by any lessor; and
 
(E) where any Owner is the lessee:
 
(i) all leasehold improvements made by such Owner or an affiliate are in good
operating or working condition and repair, after taking into account ordinary
wear and tear and repairs required in ordinary course of business, and are
reasonably adequate for the day to day operation of the business of such Owner
as presently conducted; and
 
(ii) such Owner has not received any notice of a violation of any Laws relating
to the use or occupancy of such Leased Real Property by such Owner or an
affiliated company.
 
(iii) such Owner has not sublet, underlet or assigned any portion of the Leased
Real Property, and no third party is in possession of any portion of the Leased
Real Property other than such Owner.
 
(iii) Condition of Real Property. With respect to the Real Property to Owners’
Knowledge, except as set forth on the schedules to the Local Purchase
Agreements:
 
(A) there is no condemnation or eminent domain proceeding of any kind pending or
threatened against any of the Leased Real Property;
 
(B) the Real Property is occupied under valid and current certificates of
occupancy, Permits or the like;
 
(C) the Real Property and all improvements comply with all applicable Laws, and
Owners have obtained all material Permits and approvals required to possess and
operate its Leased Real Property and conduct its business as it is presently
being conducted;
 
(D) there are no outstanding variances or special use Permits affecting the Real
Property or its uses;
 
(E) no notice of a violation of any Laws, or of any covenant, condition,
easement or restriction, affecting the Real Property or relating to its use or
occupancy has been given to Owners;
 
(F) Owners have no Knowledge of improvements made or contemplated to be made by
any Governmental Authority, the costs of which are to be assessed as special
taxes or charges against the Real Property and which are not reflected as
special assessments on the most recent property tax bill for the Real Property;
 
(G) the Real Property either:
 
(i) is freely accessible directly from all public streets on which it abuts, or
 
(ii) uses adjoining land to access the same in accordance with validly granted
and recorded easements. Owners have no Knowledge of any condition that would
result in the termination of such access.
 

 
 
 
 



EXHIBIT 1.01(e)(ix)
 
Title to Shares
 
Title to Shares. Except as set forth on the schedules to the Local Purchase
Agreements, the Acquired Equity has been duly authorized and validly issued,
fully paid and non-assessable, and are owned beneficially and of record by
Seller Local Entity as set forth on the schedules to the Local Purchase
Agreements. Except as set forth on the schedules to the Local Purchase
Agreements, on the Closing Date, upon completion of the sale and transfer of the
Acquired Equity from each Buyer Local Entity to Buyer Local Entity in accordance
with this Agreement, Purchaser Local Entity shall be the sole legal, record and
beneficial owner of all of the Acquired Equity, free and clear of any and all
Liens of any kind or nature, except Permitted Liens.
 

 
 
 
 



 
Exhibit 3.01(f);
 
Non Compete Undertakings
 
I, John Lau, a Hong Kong permanent resident holding Hong Kong Permanent Identity
Card, whose address of residence is at____________________________, Hong Kong,
refer to Clause 3.01(f); of the MPA (defined below) which requires the execution
and delivery of these undertakings (“Agreement”) to Checkpoint as a Condition
Precedent to Closing (as defined in the MPA). The execution and delivery of this
Master Purchase Agreement (“MPA”) dated ____________ and entered into among
Checkpoint Systems Inc. (as defined in the MPA, “Checkpoint”) and myself and the
other signatories thereto is a material inducement for Checkpoint to enter into
and perform under the MPA and the transactions contemplated therein. Capitalized
terms used but not defined herein shall have the same meanings as defined in the
MPA.
 
In consideration of Checkpoint entering into the MPA and the transactions
contemplated therein, I hereby undertake that, for a period commencing on the
Closing Date and ending on the 5th anniversary of the Closing Date I shall not,
and shall procure my Affiliates not to, directly or indirectly:
 
1)  
be involved, engaged or interested in any capacity in any business which is in
competition with, or which is the same or similar to the Global Business (as
defined in the MPA). This restriction applies throughout all jurisdictions where
Checkpoint (including Affiliates, subsidiaries and agents) have operations
provided that it shall not prohibit (i) the holding (directly or though
nominees) or investments listed on any stock exchange as long as such holding is
not more than 3 percent of any single class of securities in the relevant
company to be held or (ii) any holding of shares or equity interest in any
company on the date hereof which is known to Checkpoint and which does not
expand its operations beyond its operations on the date hereof (it being
understood that such “operations” shall not be deemed to include any operations
that are being sold and transitioned to Checkpoint as part of the MPA and other
agreements contemplated by the MPA) and with respect to which I do not, directly
or indirectly, participate in the management or serve as a director thereof or
increase my equity ownership therein;

 
2)  
solicit any person or entity who was a customer or prospect of the Global
Business at any time in the one year before the Closing Date to do business
within the product lines of the Global Business;

 
3)  
canvass or solicit anyone who was a supplier of the Global Business at any time
in the one year before the Closing Date or was a prospective supplier of the
Global Business for those products utilized in the Global Business and to the
detriment of Checkpoint; and

 
4)  
solicit for employment any person who is an employee or a consultant of the
Global Business (“Employee”) or encourage any Employee to leave the employ of
Checkpoint.

 
I hereby also undertake that I shall not, and shall procure my Affiliates not
to, directly or indirectly use any logos, symbols, trademarks or business names
or techniques or know-how substantially identical or deceptively similar to that
of any owned or utilized by Checkpoint or its Affiliates as at or at any time
after the Closing Date.
 
I recognize and acknowledge that the time and scope limitations and the absence
of any territorial limitation [QN: for local counsel review] set forth in this
Agreement are reasonable and are required for the protection of Checkpoint. In
the event that any provision of this Agreement or application thereof, becomes
or is declared by a court or competent jurisdiction to be the unreasonable,
illegal, void and enforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
Parties. The Parties further agree to replace such unreasonable, void or
unenforceable provision of this Agreement with a reasonable, valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 
I further recognize that any breach by me of the covenants herein will cause
irreparable injury to Checkpoint and that damages may be difficult to ascertain,
and in any event, may be inadequate. Accordingly, without limiting such other
remedies which may be available to Checkpoint, I agree that in the event of any
such breach, Checkpoint shall be entitled to injunctive relief and/or specific
performance. If any action is brought at law and/or in equity in order to
enforce the terms of this Agreement, or such Parties’ rights herein, the
substantially prevailing party shall be entitled to reimbursement from the other
party hereto of all legal costs and expenses (including reasonable attorney’s
fees and costs) incurred as a result of such action or actions.
 
This Agreement is governed by the laws of Hong Kong and the courts of Hong Kong
shall have exclusive jurisdiction over any disputes arising from this Deed. This
Agreement and the MPA contain the entire agreement between the Parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, between the Parties hereto with respect to the
subject matter hereof. This Agreement may not be amended orally, but only by an
agreement in writing signed by the Parties hereto
 
IN WITNESS whereof I have executed this Agreement the day and year first above
written.
 
SIGNED, [SEALED] AND DELIVERED
by Lau, John
in the presence of :
 

 
 
 
 



 
Schedule 1.02(d)
 
Purchase Price Allocation
 

 
 
 
 



 
Schedule 1.05(a)(i)(A)
 
EBITDA Calculation
 

 
 
 
 



 
Schedule 1.05(a)(iv)
 
Production Center Financials; Method of Preparing Report
 


 
Owners shall provide such independent accounting firm full access to all
personnel and Information requested by such independent accounting firm.
 
Accounting firm will deliver a vendor due diligence report along with financial
statements. The vendor due diligence must include the management accounts of
Wing Hung (Dongguan) Printing Co., Ltd and the procedures will include a
detailed analysis on both WHDG and Wing Hung Production Centre and the Shanghai
Trading Office.  
 
Owner shall fully cooperate in connection with such accounting firm’s
preparation of the WHPC/O 2010 EBITDA Report as contemplated by this Agreement.
 
For purposes of this Section 1.05(a)(iv), the term “Information” shall include,
but not be limited to, the following related to the management accounts of
WHPC/O: all available raw data and information contained in applicable
accounting books and records, charts of accounts, general ledger, general
journal, disbursements journal, trial balances, adjusting entries, accounts
payable register, accounts receivable register, check register, bank and
investment statements, payroll records, any applicable customized ERP system,
OES/World system, accounting system (Kingdee), the off-loaded accounting records
in Excel, audited accounts and management accounts of all customer invoices.
 

 
 
 
 



 
Schedule 1.06(a)(iv)
 
Indemnity Items
 



 
 
 
 

Schedule 1.01(b)(iv)
to
Amended and Restated Master Purchase Agreement


List of Excluded Property


1. None

 
 
 
 

Schedule 1.02(d)
to
Amended and Restated Master Purchase Agreement


Preliminary Purchase Price Allocation


1. Please see the attached Purchase Price Allocation Worksheet.

 
 
 
 





Ruby Acquisition
     
 Purchase Price Allocation May 6, 2011
           
 Seller Allocation Low Pt of Range
 Checkpoint Recommendation
Transaction A - STS Group
       
US Assets
   
                    4,681
 
87.61% India Equity
   
                    1,796
 
50% Guatemala
   
                       142
 
51% Sri Lanka
   
                    3,381
 
Elimination
       
Total Transaction A
 
        29,950
                   10,000
         
Transaction B - From WH Printing HK Ltd
       
12.38% India
   
                       254
 
HK Intangibles/Receivables
   
                   24,696
 
Total Transaction B
 
          5,000
                   24,950
         
Transaction C - Adapt Group
     
C1
JF International USA Inc
                                 
                    4,368
         
C2
Adapt Identification HK LTD
                                     
Total Transaction C
   
                    5,632
 
Per Seller
 
        10,000
                   10,000
Transaction D
       
STS HK
       
STS Korea
       
Total Transaction D
 
        10,000
                   10,000
         
Transaction E&F Dongguan / SH Printing
       
China Printing Operations
 
          4,500
                    4,500
 
Sh Printing
 
            500
                       500
Transaction G
       
W Print UK
 
          3,000
                    3,000
                   
Total Acquired EBITDA
 
        62,950
                   62,950



Allocation based on initial purchase price. EBITDA Based Contingent Payment to
be allocated pro-rata based on above.

 
 
 
 

Schedule 1.05(a)(iv)
to
Amended and Restated Master Purchase Agreement


Production Center Financials; Method of Preparing Report


1.           Owners shall provide such independent accounting firm full access
to all personnel and Information requested by such independent accounting firm.


Accounting firm will deliver a vendor due diligence report along with financial
statements. The vendor due diligence must include the management accounts of
Wing Hung (Dongguan) Printing Co., Ltd and the procedures will include a
detailed analysis on both WHDG and Wing Hung Production Centre and the Shanghai
Trading Office.


Owner shall fully cooperate in connection with such accounting firm's
preparation of the WHPC/O 2010 EBITDA Report as contemplated by this Agreement.


For purposes of this Section 1.05(a)(iv), the term "Information" shall include,
but not be limited to, the following related to the management accounts of
WHPC/O: all available raw data and information contained in applicable
accounting books and records, charts of accounts, general ledger, general
journal, disbursements journal, trial balances, adjusting entries, accounts
payable register, accounts receivable register, check register, bank and
investment statements, payroll records, any applicable customized ERP system,
OES/World system, accounting system (Kingdee), the off-loaded accounting records
in Excel, audited accounts and management accounts of all customer invoices.

 
 
 
 

Schedule 1.06(a)(iv)
to
Amended and Restated Master Purchase Agreement


Litigation Indemnification Matters


1. Please see the attached list of matters.



 
 
 
 

SCHEDULES TO WING HUNG PRINTING CO., LTD. ASSET PURCHASE AGREEMENT


Schedule 3.17
Litigation/Governmental Orders


Wing Hung Printing Co., Ltd.


Saito/New Zealand - On or about July 21, 2008, Saito Offshore Pty Limited
("Plaintiff') filed suit against Wing Hung Printing Co. Ltd, Adapt
Identification, LLC, and Shore to Shore BV (collectively the "Companies") in the
High Court of New Zealand Auckland Registry captioned as case number CIV
2008-404-4621. The Companies initially protested the jurisdiction of the New
Zealand Courts to consider the case. While the lower court agreed with the
Companies' position on jurisdiction, that decision was reversed on appeal. The
case has now been remanded to the trial court and the Companies have only
recently submitted their Amended Statement of Defence to Plaintiff's Third
Statement of Claim (the "Complaint"). In the Complaint, Plaintiff alleges that
some or all of the Companies are in Breach of the Fair Trading Act of 1986, are
in breach of contract for wrongfully misusing confidential information, have
breached an equitable duty of confidence, and have engaged in unlawful
interference with contractual relations. Plaintiff seeks damages in an
unspecified amount, exemplary damages in excess of $100,000, lost profits,
interest, and costs. The Companies have denied liability and intend to defend
this claim vigorously. This matter has been primarily handled in New Zealand by
Matt Sumpter of the Chapman Tripp law firm in New Zealand and further questions
should be directed to his attention at +6493579075 or via e-mail at
Matt.Sumpter@chapmantripp.com.


Wing Hung Printing (USA), Inc.


None.


STS India


1. Disputed Sales Tax demand pending appeal relating to earlier years (USD
$60,000).


2. Disputed Sales Tax demand pending appeal relating to 2004-2005 (USD $18,000).



 
 
 
 



SCHEDULES TO SHORE TO SHORE, INC. ASSET PURCHASE AGREEMENT


Schedule 3.17
Litigation/Governmental Orders


Seller


Saito/New Zealand - On or about July 21, 2008, Saito Offshore Pty Limited
("Plaintiff') filed suit against Wing Hung Printing Co. Ltd, Adapt
Identification, LLC, and Shore to Shore BV (collectively the "Companies") in the
High Court of New Zealand Auckland Registry captioned as case number CIV
2008-404-4621. The Companies initially protested the jurisdiction of the New
Zealand Courts to consider the case. While the lower court agreed with the
Companies' position on jurisdiction, that decision was reversed on appeal. The
case has now been remanded to the trial court and the Companies have only
recently submitted their Amended Statement of Defence to Plaintiffs Third
Statement of Claim (the "Complaint"). In the Complaint, Plaintiff alleges that
some or all of the Companies are in Breach of the Fair Trading Act of 1986, are
in breach of contract for wrongfully misusing confidential information, have
breached an equitable duty of confidence, and have engaged in unlawful
interference with contractual relations. Plaintiff seeks damages in an
unspecified amount, exemplary damages in excess of $100,000, lost profits,
interest, and costs. The Companies have denied liability and intend to defend
this claim vigorously. This matter has been primarily handled in New Zealand by
Matt Sumpter of the Chapman Tripp law firm in New Zealand and further questions
should be directed to his attention at +6493579075 or via e-mail at
Matt.Sumpter@chapmantripp.com.


STS India


1. Disputed Sales Tax demand pending appeal relating to earlier years (USD
$60,000)


2. Disputed Sales Tax demand pending appeal relating to 2004-2005 (USD $18,000)


STS Guatemala


In 2004, STS Guatemala purchased/imported a KBA machine pursuant to a Credit
Contract with Koenig & Bauer, AG ("K&B") in Germany. Upon receipt of the
equipment in Guatemala, the person completing the custom papers forgot to
include two tool boxes in the declaration. The tool boxes were not purchased by
STS Guatemala, but rather were used to install the equipment and were to be
returned to K&B. STS Guatemala has attempted for nearly six years to correct the
original documentation so that the tool boxes can be returned; however, little
or no progress has been made with the Guatemalan government to make this
correction.


STS Sri Lanka


None.

 
 
 
 

SCHEDULES TO J & F INTERNATIONAL LIMITED ASSET PURCHASE AGREEMENT


Schedule 3.17
Litigation/Governmental Orders


Seller


Not applicable.


J&F International (US)


None.


Adapt Identification


Saito/New Zealand - On or about July 21, 2008, Saito Offshore Pty Limited
("Plaintiff') filed suit against Wing Hung Printing Co. Ltd, Adapt
Identification, LLC, and Shore to Shore BV (collectively the "Companies") in the
High Court of New Zealand Auckland Registry captioned as case number CIV
2008-404-4621 . The Companies initially protested the jurisdiction of the New
Zealand Courts to consider the case. While the lower court agreed with the
Companies' position on jurisdiction, that decision was reversed on appeal. The
case has now been remanded to the trial court and the Companies have only
recently submitted their Amended Statement of Defence to Plaintiffs Third
Statement of Claim (the "Complaint"). In the Complaint, Plaintiff alleges that
some or all of the Companies are in Breach of the Fair Trading Act of 1986, are
in breach of contract for wrongfully misusing confidential information, have
breached an equitable duty of confidence, and have engaged in unlawful
interference with contractual relations. Plaintiff seeks damages in an
unspecified amount, exemplary damages in excess of $100,000, lost profits,
interest, and costs. The Companies have denied liability and intend to defend
this claim vigorously. This matter has been primarily handled in New Zealand by
Matt Sumpter of the Chapman Tripp law firm in New Zealand and further questions
should be directed to his attention at +6493579075 or via e-mail at
Matt.Sumpter@chapmantripp.com.


Cybsa Adapt


None.


STS Guatemala


In 2004, STS Guatemala purchased/imported a KBA machine pursuant to a Credit
Contract with Koenig & Bauer, AG ("K&B") in Germany. Upon receipt of the
equipment in Guatemala, the person completing the custom papers forgot to
include two tool boxes in the declaration. The tool boxes were not purchased by
STS Guatemala, but rather were used to install the equipment and were to be
returned to K&B. STS Guatemala has attempted for nearly six years to correct the
original documentation so that the tool boxes can be returned; however, little
or no progress has been made with the Guatemalan government to make this
correction.




